Exhibit 10.1

 

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Dated as of May 13, 2002, amended and restated to and including May 21, 2004

 

BETWEEN:

 

Bank of America, N.A., as buyer (“Buyer”, which term shall include any
“Principal” as defined and provided for in Annex I), or as agent pursuant hereto
(“Agent”), and

 

New Century Funding A, as seller (“Seller”).

 

1. APPLICABILITY

 

Buyer shall, from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions in which Seller transfers to Buyer Eligible
Assets against the transfer of funds by Buyer, with a simultaneous agreement by
Buyer to transfer to Seller such Purchased Assets at a date certain, against the
transfer of funds by Seller. Each such transaction shall be referred to herein
as a “Transaction”, and, unless otherwise agreed in writing, shall be governed
by this Agreement. Buyer and Seller entered into that certain master repurchase
agreement (the “Original Agreement”) dated as of May 13, 2002. This Agreement
amends, restates and replaces the Original Agreement in its entirety.

 

2. DEFINITIONS AND INTERPRETATION

 

a. Defined Terms.

 

“Additional Purchased Assets” shall have the meaning assigned thereto in Section
6(a) hereof.

 

“Adjusted Tangible Net Worth” means shall mean at any date:

 

(a) Book Net Worth, minus

 

(b) The sum of (1) all assets which would be classified as intangible assets of
a Guarantor and its consolidated Subsidiaries under GAAP, including, without
limitation, advances to shareholders, officers and Affiliates, investments in
Affiliates, deferred taxes, capitalized general and administrative costs,
capitalized deal costs, all goodwill (whether representing the excess cost over
book value of assets acquired or otherwise), patents, trademarks, trade names,
copyrights, franchises and deferred charges (including, without limitation,
unamortized debt discount and expense, organization costs and research and
product development costs) plus (2) all receivables from directors, officers and
shareholders of such Guarantor and its consolidated Subsidiaries.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting equity, by contract or otherwise.

 

“Agent” means Bank of America, N.A. or any successor.

 

“Agreement” means this Amended and Restated Master Repurchase Agreement, as it
may be further amended, supplemented or otherwise modified from time to time.

 

“Book Net Worth” shall mean the excess of total assets of a Person and its
consolidated Subsidiaries over Total Liabilities of such Guarantor and its
consolidated Subsidiaries determined in accordance with GAAP.

 

“Borrower” means the obligor or obligors on a Note, including any Person that
has acquired the related collateral and assumed the obligations of the original
obligor or obligors under the Note.

 

“Breakage Costs” shall have the meaning assigned thereto in Section 3(e) herein.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange, the Federal Reserve Bank of New York or
the Custodian is obligated by law or executive order to be closed.

 

“Buyer’s Margin Amount” means, with respect to any Transaction as of any date of
determination, the amount obtained by application of Buyer’s Margin Percentage
to the Repurchase Price for such Transaction as of such date.

 

“Buyer’s Margin Percentage” shall have the meaning assigned thereto in the Side
Letter.

 

“Cash Equivalents” shall mean (a) securities with maturities of 180 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 180 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than thirty days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least “A-1” or the equivalent thereof by
Standard & Poor’s Ratings Services (“S&P”) or “P-1” or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
180 days after the day of acquisition, (e) securities with maturities of 180
days or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least “A” by S&P or “A” by Moody’s, (f) securities
with maturities of 180 days or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition, or (g) shares of money market,
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

2



--------------------------------------------------------------------------------

“Change in Control” shall mean the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of outstanding shares of voting stock of an entity at any time if
after giving effect to such acquisition such Person or Persons owns fifty
percent (50%) or more of such outstanding voting stock.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Buyer (or any Affiliate of Buyer)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning assigned thereto in Section 8 hereof.

 

“Committed Transaction” shall have the meaning assigned to such term in Section
3(a) hereof.

 

“Computer Medium” means a computer or other electronic medium generated by or on
behalf of Seller and delivered or transmitted to Buyer and Custodian which
provides information relating to the Purchased Assets, including the identity of
the related servicer with respect to each Loan and the information set forth in
the Loan Schedule, in a format reasonably acceptable to Buyer.

 

“Confirmation” shall have the meaning assigned thereto in Section 4(b) hereof.

 

“Custodian” means Deutsche Bank National Trust Company, or its successors and
permitted assigns.

 

“Custody Agreement” means the Second Amended and Restated Custodial Agreement,
dated as of May 21, 2004, amended and restated to and including May 21, 2004
among Seller, Buyer, NCMC and Custodian.

 

“Default” means any event, that, with the giving of notice or the passage of
time or both, would constitute an Event of Default.

 

“Default Rate” means, as of any date of determination, the lesser of (i) the
Pricing Rate plus 4% and (ii) the maximum rate permitted by applicable law.

 

“Effective Date” shall mean May 21, 2004.

 

“Eligible Asset” shall have the meaning assigned thereto in the Side Letter.

 

3



--------------------------------------------------------------------------------

“Eligible Loan” shall have the meaning assigned thereto in the Side Letter.

 

“Event of Default” shall have the meaning assigned thereto in Section 18 hereof.

 

“Facility Fee Amount” shall have the meaning assigned thereto in the Side
Letter.

 

“Funded Debt” shall mean as of any date of determination with respect to NCFC
(and its Subsidiaries) amounts outstanding to third parties such as, but not
limited to, warehouse lines of credit and repurchase lines, notes payable,
securitizations held on balance sheet, subordinated debt and financing of
residuals, but excluding accounts and similar payables and accrued liabilities.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“Government Securities” shall mean any security issued or guaranteed as to
principal or interest by the United States, or by a Person controlled or
supervised by and acting as an instrumentality of the Government of the United
States pursuant to authority granted by the Congress of the United States; or
any certificate of deposit for any of the foregoing.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller or Guarantors.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person.

 

“Guarantors” means each of NCFC and NCMC, or any successors thereto.

 

“Guaranty” means the Amended and Restated Guaranty and Pledge Agreement of the
Guarantors in favor of the Buyer, dated as of May 13, 2002, amended and restated
to and including May 21, 2004.

 

“Hedge Counterparty”: A Person (i) (A) with long-term and commercial paper or
short-term deposit ratings of “P-1” by Moody’s Investors Service and “A-1” by
Standard & Poor’s and (B) which shall agree in writing that, in the event that
any of its long-term or commercial paper or short-term deposit ratings cease to
be at or above “A-2” by Moody’s and “A” by Standard & Poor’s, it shall secure
its obligations in accordance with the request of the Buyer or Buyer shall have
the option to treat such failure as an Early Termination Event (as defined in
the ISDA Master Agreement) by such Hedge Counterparty, and (ii) that has entered
into a Hedge Instrument.

 

“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by the Seller or a Guarantor with a Hedge Counterparty that relates
to or applies to the Purchased Assets or assets similar to the Purchased Assets.

 

4



--------------------------------------------------------------------------------

“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale proceeds and other collections
and distributions thereon, but not including any commitment fees, origination
fees and/or servicing fees (with respect to third party servicers that are not
an Affiliate of Seller or any Guarantor).

 

“Indebtedness” shall mean, for any Person: (a) all obligations for borrowed
money; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
and paid within ninety (90) days of the date the related invoice is received for
the respective goods delivered or the respective services rendered; (c)
indebtedness of others secured by a lien on the Property of such Person, whether
or not the respective indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued for account of such Person; (e) capital
lease obligations of such Person; (f) obligations of such Person under
repurchase agreements or like arrangements; (g) indebtedness of others
guaranteed on a recourse basis by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) indebtedness of general partnerships of which such Person is
a general partner; and (j) any other contingent liabilities of such Person.

 

“Interest Coverage Ratio” shall mean with respect to NCFC (and its subsidiaries)
as of the end of each financial quarter and measured with respect to such
financial quarter and the immediately preceding 3 quarters, an amount equal to
fraction (expressed as a decimal) as follows:

 

(a) the numerator of which is the sum of (i) the aggregate earnings before
interest and taxes, plus (ii) the aggregate of all interest expenses, minus
(iii) the aggregate of all gains on net-interest residuals, minus (iv) the
aggregate of all servicing gains, plus (v) the aggregate of all depreciation and
amortization, minus (vi) the aggregate of all initial deposits into
over-collateralization accounts, minus (vii) the aggregate accretion of
net-interest residuals, plus (viii) the aggregate of all cash received with
respect to residual interests; and

 

(b) the denominator of which is the sum of (i) the aggregate of all interest
expense, plus (ii) the aggregate of all mandatory repayments of residual secured
financings.

 

“Interim Servicer” means (i) NCMC or (ii) any other servicer approved by Buyer
in its sole discretion exercised in good faith.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

 

“Jumbo Loan” means a Loan with an original unpaid principal balance greater than
$350,000.

 

“LIBOR” shall mean, for each day, the rate determined by the Buyer on such date
(or, in the event such day is not a Business Day, the prior Business Day) on the
basis of the offered rate for one-month or overnight U.S. dollar deposits (as
applicable), as such rate appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on such date; provided that if such rate does

 

5



--------------------------------------------------------------------------------

not appear on Telerate Page 3750, the rate for such date will be determined on
the basis of the offered rates of the Reference Banks for one-month or overnight
U.S. dollar deposits (as applicable), as of 11:00 a.m. (London time) on such
date. In such event, the Buyer will request the principal London office of each
of the Reference Banks to provide a quotation of its rate. If on such date, two
or more Reference Banks provide such offered quotations, LIBOR shall be the
arithmetic mean of all such offered quotations (rounded to the nearest whole
multiple of 1/16%). If on such date, fewer than two Reference Banks provide such
offered quotations, LIBOR shall be the higher of (i) LIBOR as determined on the
previous LIBOR determination date and (ii) the Reserve Interest Rate. With
respect to each transaction, on the related Purchase Date and for each day that
such Transaction is outstanding, LIBOR shall be calculated at the overnight rate
unless otherwise elected by the Seller in writing on the related Purchase Date.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Liquid Assets” shall mean the sum of all of NCMC’s cash, Cash Equivalents, and
the market value of its U.S. Treasury securities and the amount available under
any committed secured financing facility or committed repurchase facility
between NCMC and a third party acceptable to the Buyer (but only to the extent
that NCMC has unencumbered assets to pledge, net of any applicable haircut, or
has excess borrowing capacity arising from assets already pledged).

 

“Loan” means (i) a first or second lien single family (one-to-four units)
non-conforming residential loan, (ii) such other type of loan, lease or other
receivable as shall be agreed upon by the parties to the Custody Agreement, as
amended or supplemented by mutual agreement of the parties, or (iii) any
interest in, or secured by, any such loan, lease or other receivable.

 

“Loan Documents” shall have the meaning assigned thereto in the Custody
Agreement.

 

“Loan File” shall have the meaning assigned thereto in the Custody Agreement.

 

“Loan Schedule” means the list of Loans delivered by a Guarantor or the Seller
to Buyer and Custodian together with each Transaction Notice and attached by the
Custodian to the related Trust Receipt. Each Loan Schedule shall set forth as to
each Loan the related Borrower name, the address of the related Mortgaged
Property and the outstanding principal balance of the Loan as of the initial
Purchase Date, together with any other information specified by Buyer from time
to time in good faith.

 

“Margin Call” As defined in Section 6(a).

 

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.

 

“Market Value” means (i) with respect to any Purchased Asset that is an Eligible
Asset, as of any date of determination, the value ascribed to such asset by
Buyer in its sole discretion, and (ii) with respect to a Purchased Asset that is
not an Eligible Asset, zero.

 

“Master Contribution Agreement” means the Amended and Restated Master
Contribution Agreement, dated as of May 13, 2004 between NCMC and Seller.

 

6



--------------------------------------------------------------------------------

“Master Netting Agreement” means the Amended and Restated Master Collateral
Security and Master Netting Agreement dated as of May 21, 2004 among Buyer,
NCFC, NCMC, NC Capital Corporation and Seller.

 

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects taken as a whole or prospects of such
Person.

 

“Material Adverse Effect” means (a) a Material Adverse Change with respect to a
Guarantor or such Guarantor and its Affiliates that are party to any Program
Document taken as a whole; (b) a material impairment of the ability of a
Guarantor or any Affiliate that is a party to any Program Document to perform
under any Program Document and to avoid any Event of Default; (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
any Program Document against either Guarantor or any Affiliate that is a party
to any Program Document; or (d) a material adverse effect upon the value or
marketability of a material portion of the Purchased Assets.

 

“Maximum Aggregate Purchase Price” shall have the meaning assigned to such term
in the Side Letter.

 

“Maximum Committed Purchase Price” shall have the meaning assigned to such term
in the Side Letter.

 

“Maximum Uncommitted Purchase Price” shall have the meaning assigned to such
term in the Side Letter.

 

“Mortgage” means a mortgage, deed of trust, or other instrument that creates a
lien on the related Mortgaged Property and secures a Note.

 

“Mortgaged Property” means, with respect to a Loan, the related Borrower’s fee
interest in real property or leasehold interest in real property and all other
collateral securing repayment of the debt evidenced by the related Note.

 

“NCFC” means New Century Financial Corporation, or any successor thereto.

 

“NCMC” means New Century Mortgage Corporation, or any successor thereto.

 

“Note” means, with respect to any Loan, the related promissory note together
with all riders thereto and amendments thereof or other evidence of indebtedness
of the related Borrower.

 

“Notice Date” shall have the meaning assigned thereto in Section 4 hereof.

 

“Obligations” means (a) all of Seller’s and Guarantors’ obligation to pay the
Repurchase Price on the Repurchase Date and other obligations and liabilities of
Seller and Guarantors to Buyer, its Affiliates or Custodian arising under, or in
connection with, the Program Documents or directly related to the Purchased
Assets, whether now existing or hereafter arising; (b) any and all sums paid by
Buyer or on behalf of Buyer pursuant to the Program Documents in order to
preserve any

 

7



--------------------------------------------------------------------------------

Purchased Asset or its interest therein; (c) in the event of any proceeding for
the collection or enforcement of any of Seller’s or Guarantors’ indebtedness,
obligations or liabilities referred to in clause (a), the reasonable expenses of
retaking, holding, collecting, preparing for sale, selling or otherwise
disposing of or realizing on any Purchased Asset, or of any exercise by Buyer or
such Affiliate of its rights under the Program Documents, including without
limitation, reasonable attorneys’ fees and disbursements and court costs; and
(d) all of Seller’s and Guarantor’s obligations to Buyer, Custodian or any other
Person pursuant to the Program Documents.

 

“Person” shall mean any legal person, including any individual, corporation,
partnership, association, joint-stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

 

“Price Differential” means, with respect to each Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price on a 360-day-per-year basis for the actual
number of days during the period commencing on (and including) the Purchase Date
and ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential in respect of such period previously paid by Seller to Buyer)
with respect to such Transaction.

 

“Pricing Rate” means the per annum percentage rate for determination of the
Price Differential as set forth in the Side Letter.

 

“Prime Rate” means a rate set by Buyer based upon various factors including
Buyer’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by Buyer
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Principal” shall have the meaning given to it in Annex I.

 

“Program Documents” means this Agreement, the Custody Agreement, any Servicing
Agreement, the Master Netting Agreement, the Guaranty, any assignment of Hedge
Instrument, the Master Contribution Agreement, the Side Letter, the Servicer
Side Letter and any other agreement entered into by Seller and/or a Guarantor,
on the one hand, and Buyer or one of its Affiliates (or Custodian on its behalf)
on the other, in connection herewith or therewith.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” means the date on which Purchased Assets are to be transferred
by Seller to Buyer.

 

“Purchase Price” shall have the meaning assigned thereto in the Side Letter.

 

“Purchased Assets” means, with respect to a Transaction, the Loans set forth on
the related Loan Schedule, together with the related Records, Servicing Rights,
Seller’s or Guarantor’s rights under any related Hedge Instruments (which
interest in Hedge Instruments shall be pro rata and

 

8



--------------------------------------------------------------------------------

subject to rights of other parties holding security interest therein), and other
Collateral, and all instruments, chattel paper, and general intangibles
comprising or relating to all of the foregoing. The term “Purchased Assets” with
respect to any Transaction at any time also shall include Additional Purchased
Assets delivered pursuant to Section 6(a) hereof.

 

“Records” means all instruments, agreements and other books, records, reports
and data generated by other media for the storage of information maintained by
Seller, Guarantor, any of their Affiliates or agents, or their servicer or
custodian with respect to a Purchased Asset. Records shall include the Notes,
any Mortgages, the Loan Files and any other instruments necessary to document or
service a Loan that is a Purchased Asset, including, without limitation, the
complete payment and modification history of each Loan that is a Purchased
Asset.

 

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

 

“REIT Status” means with respect to any Person, such Person’s status as a real
estate investment trust, as defined in Section 856(a) of the Code that satisfies
the conditions and limitations set forth in Sections 856(b) and 856(c) of the
Code.

 

“Reference Banks” Any leading banks selected by the Agent which are engaged in
transactions in Eurodollar deposits in the international Eurocurrency market
with an established place of business in London.

 

“Repurchase Date” shall have the meaning assigned thereto in Section 3(d) and
shall also include the date determined by application of Section 19.

 

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination.

 

“Reserve Interest Rate” means with respect to any LIBOR determination date, the
rate per annum that the Agent determines to be either (i) the arithmetic mean
(rounded to the nearest whole multiple of 1/16%) of the one-month or overnight
U.S. dollar lending rates (as applicable) which New York City banks selected by
the Agent are quoting on the relevant LIBOR determination date to the principal
London offices of leading banks in the London interbank market or (ii) in the
event that the Agent can determine no such arithmetic mean, the lowest one-month
or overnight U.S. dollar lending rate (as applicable) which New York City banks
selected by the Agent are quoting on such LIBOR determination date to leading
European banks.

 

“Servicer Side Letter” means the amended and restated letter agreement, dated as
of May 21, 2004, between NCMC and Buyer.

 

“Servicing Agreement” means any agreement (other than the Custody Agreement)
giving rise or relating to Servicing Rights with respect to a Purchased Asset,
including any assignment or other agreement relating to such agreement.

 

9



--------------------------------------------------------------------------------

“Servicing Rights” means contractual, possessory or other rights of Seller or
any other Person arising under a Servicing Agreement, the Custody Agreement or
otherwise, to administer or service a Purchased Asset or to possess related
Records.

 

“Side Letter” means the amended and restated pricing side letter, dated as of
May 13, 2002, amended and restated to and including May 21, 2004, among Seller,
Guarantors and Buyer, as the same may be amended, supplemented or modified from
time to time.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Substitute Assets” has the meaning assigned thereto in Section 16.

 

“Termination Date” has the meaning assigned thereto in Section 27.

 

“Total Adjusted Liabilities” shall mean for any fiscal quarter, the sum of (i)
the daily average funded indebtedness for such fiscal quarter, plus (ii) all
other consolidated liabilities, determined in accordance with GAAP, as of the
last day of such fiscal quarter.

 

“Total Liabilities” shall mean the total liabilities of a Person and its
consolidated Subsidiaries, determined in accordance with GAAP.

 

“Total Non-warehouse Debt” shall mean as of any date of determination with
respect to NCFC (and its subsidiaries), the sum of (i) the aggregate of all of
its Funded Debt, less (ii) 100% of its unencumbered mortgage loan inventory held
for sale or held for investment, less, (iii) 80% of its aggregate servicing
advance receivables (all determined in accordance with GAAP).

 

“Transaction” has the meaning assigned thereto in Section 1, and shall include
Committed Transactions and Uncommitted Transactions.

 

“Transaction Notice” means a written request of Seller to enter into a
Transaction, in the form attached to the Custody Agreement which is delivered to
Buyer and Custodian.

 

“Trust Receipt” means a Trust Receipt and Certification as defined in the
Custody Agreement.

 

“Uncommitted Transaction” shall have the meaning assigned to such term in
Section 3(b).

 

“Underwriting Guidelines” means NCMC’s underwriting guidelines in effect as of
the date of this Agreement, which have been approved in writing by Buyer, as the
same may be amended from time to time in accordance with terms of this
Agreement.

 

10



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“Wet Funded Loan” means a Loan for which, as of the related initial Purchase
Date, the documents in the related Loan File has not been delivered to the
Custodian, and thereafter, each date until the documents in the related Loan
File has been delivered to the Custodian.

 

“Wet Funding Package” shall have the meaning assigned thereto in the Custody
Agreement.

 

b. Capitalized terms used but not defined in this Agreement shall have the
meanings assigned thereto in the Custody Agreement.

 

c. Interpretation.

 

Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (c) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a Section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes a modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes, without limitation, an omission,
statement or undertaking, whether or not in writing. An Event of Default exists
until it has been waived in writing by the Buyer or has been timely cured. The
words “hereof”, “herein”, “hereunder” and similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” This
Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of the Seller.

 

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
the Seller or a Guarantor by the Buyer or an authorized officer of the Buyer
provided for in this Agreement

 

11



--------------------------------------------------------------------------------

is conclusive and binds the parties in the absence of manifest error. A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement whether or not in writing related to such
agreement.

 

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form. Where the Seller or a Guarantor is required to provide any
document to the Buyer under the terms of this Agreement, the relevant document
shall be provided in writing or printed form unless the Buyer requests
otherwise. At the request of the Buyer, the document shall be provided in
computer readable format or both printed and computer readable format.

 

This Agreement is the result of negotiations among and has been reviewed by
counsel to the Buyer, Guarantors and the Seller, and is the product of all
parties. In the interpretation of this Agreement, no rule of construction shall
apply to disadvantage one party on the ground that such party proposed or was
involved in the preparation of any particular provision of this Agreement or
this Agreement itself. Except where otherwise expressly stated the Buyer may
give or withhold, or give conditionally, approvals and consents, and may form
opinions and make determinations at its absolute discretion. Any requirement of
good faith, discretion or judgment by the Buyer shall not be construed to
require Buyer to request or await receipt of information or documentation not
immediately available from or with respect to the Seller, a Guarantor, a
servicer of the Purchased Assets, any other Person or the Purchased Assets
themselves.

 

3. THE TRANSACTIONS

 

a. Subject to the terms and conditions of the Program Documents, Buyer hereby
agrees to enter into Transactions with an aggregate Purchase Price for all
Purchased Loans acquired by Buyer not to exceed the Maximum Committed Purchase
Price (individually, a “Committed Transaction”; collectively, the “Committed
Transactions”).

 

b. In addition to the foregoing, the Buyer may from time to time in its sole
discretion, subject to the terms and conditions of the Program Documents, enter
into Transactions in excess of the Maximum Committed Purchase Price
(individually, an “Uncommitted Transaction”, collectively, the “Uncommitted
Transactions”) with the Seller, in an aggregate principal amount at any one time
up to but not exceeding the Maximum Uncommitted Purchase Price (together, the
aggregate principal balance of Transactions may not exceed the Maximum Aggregate
Purchase Price. This Agreement to enter into Uncommitted Transactions is not a
commitment by Buyer, but rather sets forth procedures to be used in connection
with periodic requests for Buyer to enter into Uncommitted Transactions with the
Seller. The Seller hereby acknowledges that Buyer is under no obligation to
agree to enter into any Uncommitted Transactions pursuant to this Agreement.
Unless otherwise agreed by the parties, in determining whether Transactions are
Committed Transactions or Uncommitted Transactions, such Transactions shall
first be deemed Committed Transactions up to the Maximum Committed Purchase
Price, and then the remainder shall be deemed Uncommitted Transactions. The
Buyer may, at any time, terminate the Seller’s ability to enter into new
Uncommitted Transactions by providing written notice to the Seller.

 

12



--------------------------------------------------------------------------------

c. With respect to any Transaction, Seller shall repurchase Purchased Assets
from Buyer on each related Repurchase Date. Each obligation to repurchase
subsists without regard to any prior or intervening liquidation or foreclosure
with respect to any Purchased Asset. Seller is obligated to obtain the Purchased
Assets from Buyer or its designee (including the Custodian) at Seller’s expense
on (or after) the related Repurchase Date.

 

d. Provided that the applicable conditions in Sections 9(a) and (b) have been
satisfied, each Purchased Asset that is repurchased by Seller on the Repurchase
Date occurring on the 25th day of each month (or, if such 25th day is not a
Business Day, the immediately following Business Day) following the related
Purchase Date (the day of the month so determined for each month, or any other
date designated by Seller to Buyer for such a repurchase on at least one
Business Day’s prior notice to Buyer, a “Repurchase Date”, which term shall also
include the date determined by application of Section 19 (a)) shall
automatically become subject to a new Transaction unless Buyer is notified by
Seller at least one (1) Business Day prior to any such Repurchase Date, provided
that if the Repurchase Date so determined is later than the Termination Date,
the Repurchase Date for such Transaction shall automatically reset to the
Termination Date, and the provisions of this sentence as it might relate to a
new Transaction shall expire on such date. For each new Transaction, unless
otherwise agreed, (y) the accrued and unpaid Price Differential shall be settled
in cash on each related Repurchase Date, and (z) the Pricing Rate shall be as
set forth in the Side Letter.

 

e. If Buyer locks in the rate of LIBOR at the request of Seller and Seller
repurchases Purchased Assets on any day which is not the Repurchase Date set
forth in Section 3(d) above, Seller shall indemnify Buyer and hold Buyer
harmless from any losses, costs and/or expenses which Buyer may sustain or incur
arising from the reemployment of funds obtained by Buyer hereunder or from fees
payable to terminate the deposits from which such funds were obtained (“Breakage
Costs”), in each case for the remainder of the applicable 30 day period. Buyer
shall deliver to Seller a statement setting forth the amount and basis of
determination of any Breakage Costs in such detail as determined in good faith
by Buyer to be adequate, it being agreed that such statement and the method of
its calculation shall be adequate and shall be conclusive and binding upon
Seller, absent manifest error. This Section shall survive termination of this
Agreement and the repurchase of all Purchased Assets subject to Transactions
hereunder.

 

4. TRANSACTION NOTICE CONFIRMATIONS

 

a. Unless otherwise agreed, Seller shall give Buyer and Custodian notice of any
proposed Purchase Date in accordance with the terms of the Custody Agreement
(the date on which such notice is so given, the “Notice Date”). On the Notice
Date, Seller or a Guarantor shall (i) request that Buyer enter into a
Transaction by furnishing to Buyer and Custodian a Transaction Notice and Loan
Schedule, (ii) deliver to Buyer a Computer Medium for the related Purchased
Assets and (iii) deliver to Custodian the Loan File or Wet Funding Package for
each Loan subject to such Transaction.

 

b. In the event that the parties hereto desire to enter into a Transaction on
terms other than as set forth in this Agreement (as amended by the Side Letter),
the parties shall execute a “Confirmation” specifying such terms prior to
entering into such Transaction, including, without limitation, the Purchase
Date, the Purchase Price, the Pricing Rate therefor and the Repurchase Date. Any
such Confirmation and the related Transaction Notice, together with this
Agreement, shall

 

13



--------------------------------------------------------------------------------

constitute conclusive evidence of the terms agreed between Buyer and Seller with
respect to the Transaction to which the Confirmation relates. In the event of
any conflict between this Agreement and a Confirmation, the terms of the
Confirmation shall control with respect to the related Transaction.

 

5. PAYMENT AND TRANSFER

 

Unless otherwise agreed, all transfers of funds hereunder shall be in
immediately available funds and all Purchased Assets transferred shall be
transferred to the Custodian pursuant to the Custody Agreement. Any Repurchase
Price or Price Differential received by Buyer after 2:30 p.m. noon New York City
time shall be applied on the next succeeding Business Day.

 

6. MARGIN MAINTENANCE

 

a. If at any time the aggregate Market Value of all Purchased Assets subject to
all Transactions is less than the aggregate Buyer’s Margin Amount for all such
Transactions (a “Margin Deficit”), then Buyer may by notice to Seller require
Seller in such Transactions to transfer to Buyer cash or, at Buyer’s option (and
provided Seller has additional Eligible Assets), additional Eligible Assets
(“Additional Purchased Assets”), so that the cash and aggregate Market Value of
the Purchased Assets, including any such Additional Purchased Assets, will
thereupon equal or exceed such aggregate Buyer’s Margin Amount (such
requirement, a “Margin Call”).

 

b. Notice required pursuant to Section 6(a) may be given by any means provided
in Section 35 hereof. Any notice given before 10:00 a.m. New York time on a
Business Day shall be satisfied no later than 5:00 p.m. New York time on such
Business Day. Any notice given on or after 10:00 a.m. New York time on a
Business Day shall be satisfied no later than 5:00 p.m. New York time on the
Business Day following the date of such notice. The failure of Buyer, on any one
or more occasions, to exercise its rights hereunder, shall not change or alter
the terms and conditions to which this Agreement is subject or limit the right
of Buyer to do so at a later date. Seller, Guarantors and Buyer each agree that
a failure or delay by Buyer to exercise its rights hereunder shall not limit or
waive Buyer’s rights under this Agreement or otherwise existing by law or in any
way create additional rights for Seller or a Guarantor.

 

7. INCOME PAYMENTS

 

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Assets subject to that Transaction, such
Income shall be the property of Buyer. Notwithstanding the foregoing, and
provided no Event of Default has occurred and is continuing, Buyer agrees that
Seller shall be entitled to receive an amount equal to all Income received,
whether by Guarantor, Buyer, Custodian, Interim Servicer or any servicer or any
other Person, which is not otherwise received by Seller, in respect of the
Purchased Assets; provided, however, that any income received by or on behalf of
Seller while the related Transaction is

 

14



--------------------------------------------------------------------------------

outstanding shall be deemed held by Seller solely in trust for Buyer pending the
repurchase on the related Repurchase Date. Upon the occurrence of an Event of
Default, the Seller and each Guarantor shall cause all Income to be delivered to
the Buyer.

 

8. SECURITY INTEREST

 

Seller and Buyer intend that the Transactions hereunder be sales to Buyer of the
Purchased Assets and not loans from Buyer to Seller secured by the Purchased
Assets. However, in order to preserve Buyer’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
other than sales, and as security for Seller’s performance of all of its
Obligations, Seller hereby grants Buyer a fully perfected first priority
security interest in the following property, whether now existing or hereafter
acquired: the Purchased Assets, the related Records, all mortgage guaranties and
insurance relating to such Purchased Assets (issued by governmental agencies or
otherwise) and any mortgage insurance certificate or other document evidencing
such mortgage guaranties or insurance relating to such Purchased Assets and all
claims and payments thereunder, any purchase agreements or other agreements or
contracts relating to or constituting any or all of the foregoing, all
“accounts” as defined in the Uniform Commercial Code relating to or constituting
any or all of the foregoing, all other insurance policies and insurance proceeds
relating to any Purchased Asset or the related Mortgaged Property, any security
account and all rights to Income and the rights to enforce such payments arising
from any of the Purchased Assets, the Servicing Rights, all guarantees or other
support for the related Loans, and any and all replacements, substitutions,
distributions on or proceeds with respect to any of the foregoing (collectively
the “Collateral”).

 

9. CONDITIONS PRECEDENT

 

a. As conditions precedent to the initial Transaction, Buyer shall have received
on or before the day of such initial Transaction the following, in form and
substance satisfactory to Buyer and duly executed by each party thereto (as
applicable):

 

(i) The Program Documents duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver;

 

(ii) Evidence that all other actions necessary or, in the opinion of Buyer,
desirable to perfect and protect Buyer’s interest in the Purchased Assets and
other Collateral have been taken, including, without limitation, duly executed
and filed Uniform Commercial Code financing statements on Form UCC-1;

 

(iii) A certified copy of Seller’s and Guarantors’ consents or corporate
resolutions, as applicable, approving the Program Documents and Transactions
thereunder (either specifically or by general resolution), and all documents
evidencing other necessary corporate action or governmental approvals as may be
required in connection with the Program Documents;

 

15



--------------------------------------------------------------------------------

(iv) An incumbency certificate of the secretaries of Seller and Guarantors
certifying the names, true signatures and titles of Seller’s and Guarantors’
representatives duly authorized to request Transactions hereunder and to execute
the Program Documents and the other documents to be delivered thereunder;

 

(v) An opinion of Seller’s and Guarantors’ counsel as to such matters as Buyer
may reasonably request (including, without limitation, perfected security
interest in the Collateral) and in form and substance acceptable to Buyer;

 

(vi) A copy of the Underwriting Guidelines certified by an officer of NCMC;

 

(vii) Reserved;

 

(viii) A copy of the certificate of insurance evidencing compliance with Section
13(o) of this Agreement;

 

(ix) All of the conditions precedent in the Guaranty shall have been satisfied;

 

(x) Any other documents reasonably requested by Buyer;

 

(xi) Buyer’s legal, tax, business and environmental due diligence of the Seller
and Guarantors each shall have been completed to the satisfaction of the Buyer;
and

 

(xii) Payment of the Facility Fee Amount by wire transfer by the Seller to the
Buyer in immediately available funds.

 

b. The obligation of Buyer to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:

 

(i) Buyer or its designee shall have received on or before the day of a
Transaction with respect to such Purchased Assets (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:

 

  (A) Transaction Notice, Loan Schedule and Computer Medium with respect to such
Purchased Assets delivered pursuant to Section 4(a);

 

  (B) The related Trust Receipt, with the Loan Schedule attached;

 

  (C) Such certificates, customary opinions of counsel or other documents as
Buyer may reasonably request, provided that such opinions of counsel shall not
be routinely required in connection with each Transaction but shall only be
required from time to time as deemed necessary by Buyer in its commercially
reasonable judgment;

 

16



--------------------------------------------------------------------------------

(D) A copy of the Underwriting Guidelines, to the extent such guidelines have
been amended; and

 

(E) A copy of the applicable notice set forth as Exhibit C (which may be
contained in the related Transaction Notice).

 

(ii) No Default or Event of Default shall have occurred and be continuing.

 

(iii) Buyer shall not have reasonably determined that a change in any
requirement of law or in the interpretation or administration of any requirement
of law applicable to Buyer has made it unlawful, and no Governmental Authority
shall have asserted that it is unlawful, for Buyer to enter into Transactions
with a Pricing Rate based on LIBOR.

 

(iv) All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction and Seller and Guarantor are in
compliance with the terms and conditions of the Program Documents.

 

(v) The then aggregate outstanding Purchase Price for all Purchased Assets, when
added to the Purchase Price for the requested Transaction, shall not exceed the
Maximum Aggregate Purchase Price.

 

(vi) No event or events shall have been reasonably determined by Buyer to have
occurred and be continuing, resulting in the effective absence of a whole loan
or asset-backed securities market or commercial paper market.

 

(vii) Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 9 that were not satisfied prior to such
initial Purchase Date.

 

(viii) The Purchase Price for the requested Transaction shall not be less than
$500,000.

 

(ix) Buyer shall have determined that all actions necessary or, in the opinion
of Buyer, desirable to maintain Buyer’s perfected interest in the Purchased
Assets and other Collateral have been taken, including, without limitation, duly
executed and filed Uniform Commercial Code financing statements on Form UCC-1.

 

(x) The Seller and Guarantors shall have paid to Buyer all fees and expenses, if
any, owed to Buyer in accordance with this Agreement.

 

(xi) There is no Margin Deficit at the time immediately prior to entering into a
new Transaction.

 

(xii) Each secured party (including any party that has a precautionary security
interest in a Loan) has released all of its right, title and interest in, to and
under such Loan (including, without limitation, any security interest that such
secured party or secured party’s agent may have by virtue of its possession,
custody or control thereof) and has filed Uniform Commercial Code termination
statements in respect of any Uniform Commercial Code filings made in respect of
such Loan, and each such release and Uniform Commercial Code termination
statement has been delivered to the Buyer prior to each Transaction and to the
Custodian as part of the Loan File.

 

17



--------------------------------------------------------------------------------

(xiii) Any other documents reasonably requested by Buyer.

 

(xiv) The Buyer shall not be obligated to enter into more than two Transactions
per Business Day.

 

10. RELEASE OF PURCHASED ASSETS

 

Upon timely payment in full of the Repurchase Price and all other Obligations
that relate to and are owed (if any) with respect to a Purchased Asset, if no
Default or Event of Default has occurred and is continuing, Buyer shall, and
shall direct Custodian to, release such Purchased Asset unless such release
would give rise to or perpetuate a Margin Deficit. Except as set forth in
Sections 6(a) and 16, Seller shall give at least one (1) Business Day’s prior
written notice to Buyer if such repurchase shall occur on any date other than a
Repurchase Date set forth in Section 3(d).

 

If such a Margin Deficit is applicable, Buyer shall notify Seller of the amount
thereof and Seller may thereupon satisfy the Margin Call in the manner specified
in Section 6.

 

11. RELIANCE

 

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Seller or Guarantors in acting upon, any request or other
communication that Buyer reasonably believes to have been given or made by a
person authorized to enter into a Transaction on Seller’s or a Guarantor’s
behalf.

 

12. REPRESENTATIONS AND WARRANTIES

 

Each of the Seller and each Guarantor, jointly and severally, hereby represents
and warrants, and shall on and as of the Purchase Date for any Transaction and
on and as of each date thereafter through and including the related Repurchase
Date be deemed to represent and warrant, that:

 

a. Due Organization and Qualification. Each of the Seller and each Guarantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction under whose laws it is organized. Each of the Seller and each
Guarantor is duly qualified to do business, is in good standing and has obtained
all necessary licenses, permits, charters, registrations and approvals necessary
for the conduct of its business as currently conducted and the performance of
its obligations under the Program Documents or any failure to obtain such a
license, permit, charter, registration or approval will not cause a Material
Adverse Effect or impair the enforceability of any Loan.

 

b. Power and Authority. Each of the Seller and each Guarantor has all necessary
power and authority to conduct its business as currently conducted, to execute,
deliver and perform its obligations under the Program Documents and to
consummate the Transactions.

 

18



--------------------------------------------------------------------------------

c. Due Authorization. The execution, delivery and performance of the Program
Documents by each of the Seller and each Guarantor have been duly authorized by
all necessary action and do not require any additional approvals or consents or
other action by or any notice to or filing with any Person other than any that
have heretofore been obtained, given or made.

 

d. Noncontravention. None of the execution and delivery of the Program Documents
by Seller or either Guarantor or the consummation of the Transactions and
transactions thereunder:

 

i) conflicts with, breaches or violates any provision of the organizational
documents, or material agreements of Seller or a Guarantor or in any material
respect any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award currently in effect having applicability to Seller or
either Guarantor or its properties;

 

ii) constitutes a material default by Seller or a Guarantor under any loan or
repurchase agreement, mortgage, indenture or other agreement or instrument to
which Seller or a Guarantor is a party or by which it or any of its properties
is or may be bound or affected; or

 

iii) results in or requires the creation of any lien upon or in respect of any
of the assets of Seller or a Guarantor except the lien relating to the Program
Documents.

 

e. Legal Proceeding. Except as otherwise disclosed in the financial statements
of NCFC prior to the Effective Date, there is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator affecting any of the Purchased Assets, Seller, a Guarantor or any of
their Affiliates, pending or threatened, which has a reasonable likelihood of
having a Material Adverse Effect.

 

f. Valid and Binding Obligations. Each of the Program Documents to which the
Seller or a Guarantor is a party, when executed and delivered by such Seller or
Guarantor, as applicable, will constitute the legal, valid and binding
obligations of such Seller or Guarantor, as applicable, enforceable against such
Seller or Guarantor, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

g. Financial Statements. The financial statements of Guarantors, copies of which
have been furnished to Buyer, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of each Guarantor as of
the dates and for the periods indicated and (iii) have been prepared in
accordance with GAAP consistently applied, except as noted therein (subject as
to interim statements to normal year-end adjustments). Since the date of the
most recent financial statements, there has been no Material Adverse Change with
respect to either Guarantor. Except as disclosed in such financial statements,
neither Guarantor is subject to any contingent liabilities or commitments that,
individually or in the aggregate, have a reasonable likelihood of causing a
Material Adverse Change with respect to either Guarantor.

 

19



--------------------------------------------------------------------------------

h. Accuracy of Information. None of the documents or information prepared by or
on behalf of Seller or a Guarantor and provided by Seller or a Guarantor to
Buyer relating to Seller’s or a Guarantor’s financial condition contain any
statement of a material fact with respect to Seller or Guarantors or the
Transactions that was untrue or misleading in any material respect when made.
Since the furnishing of such documents or information, there has been no change,
nor any development or event involving a prospective change known to Seller or
either Guarantor, that would render any of such documents or information untrue
or misleading in any material respect.

 

i. No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental, instrumentality, nor any consent, approval,
waiver or notification of any creditor, lessor or other non-governmental person,
is required in connection with the execution, delivery and performance by Seller
or either Guarantor of this Agreement or the consummation by Seller or either
Guarantor of any other Program Document, other than any that have heretofore
been obtained, given or made.

 

j. Compliance With Law. Etc. No practice, procedure or policy employed or
proposed to be employed by Seller or either Guarantor in the conduct of its
businesses violates any law, regulation, judgment, agreement, regulatory
consent, order or decree applicable to it which, if enforced, would result in
either a Material Adverse Change with respect to Seller or either Guarantor or a
Material Adverse Effect.

 

k. Solvency: Fraudulent Conveyance. Each of the Seller and each Guarantor is
solvent and will not be rendered insolvent by the Transaction and, after giving
effect to such Transaction, neither Seller nor either Guarantor will be left
with an unreasonably small amount of capital with which to engage in its
business. Neither Seller nor a Guarantor intends to incur, nor believes that it
has incurred, debts beyond its ability to pay such debts as they mature. Neither
Seller nor a Guarantor is contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
Seller or either Guarantor or any of their assets. The amount of consideration
being received by Seller upon the sale of the Purchased Assets to Buyer
constitutes reasonably equivalent value and fair consideration for such
Purchased Assets. Seller is not transferring any Purchased Assets with any
intent to hinder, delay or defraud any of its creditors. The amount of
consideration being received by NCMC upon the sale and/or contribution of the
Purchased Assets to Seller, respectively, constitutes reasonably equivalent
value and fair consideration for such Purchased Assets. Neither Guarantor is
transferring any Purchased Assets with any intent to hinder, delay or defraud
any of its creditors.

 

l. Investment Company Act Compliance. Seller is not required to be registered as
an “investment company” as defined under the Investment Company Act nor as an
entity under the control of an “investment company” as defined under the
Investment Company Act.

 

m. Taxes. Each of the Seller and each Guarantor has filed all federal and state
tax returns which are required to be filed and paid all taxes, including any
assessments received by it, to the extent that such taxes have become due (other
than for taxes that are being contested in good faith or for which it has
established adequate reserves). Any taxes, fees and other governmental charges
payable by Seller or a Guarantor in connection with a Transaction and the
execution and delivery of the Program Documents have been paid.

 

20



--------------------------------------------------------------------------------

n. Additional Representations. With respect to each Loan to be sold hereunder by
Seller to Buyer, Seller and Guarantors, jointly and severally, hereby make all
of the applicable representations and warranties set forth in Appendix A to the
Custody Agreement as of the date the Loan File or Wet Funding Package, as
applicable, is delivered to the Custodian. Further, as of each Purchase Date,
the Seller and the Guarantors shall be deemed to have represented and warranted
in like manner that neither the Seller nor either Guarantor has any knowledge
that any such representation or warranty may have ceased to be true in a
material respect as of such date, except as otherwise stated in a Transaction
Notice, any such exception to identify the applicable representation or warranty
and specify in reasonable detail the related knowledge of the Seller or either
Guarantor.

 

o. No Broker. Neither Seller nor a Guarantor has dealt with any broker,
investment banker, agent, or other person, except for Buyer, who may be entitled
to any commission or compensation in connection with the sale of Purchased
Assets pursuant to this Agreement; provided, that if Seller or either Guarantor
has dealt with any broker, investment banker, agent, or other person, except for
Buyer, who may be entitled to any commission or compensation in connection with
the sale of Purchased Assets pursuant to this Agreement, such commission or
compensation shall have been paid in full by Seller or a Guarantor, as
applicable.

 

p. Corporate Separateness.

 

(i) The capital of Seller and Guarantors is adequate for the respective business
and undertakings of Seller and Guarantors.

 

(ii) Other than as provided in this Agreement and the other Program Documents,
Seller is not engaged in any business transactions with either Guarantor or any
of their Affiliates other than transactions in the ordinary course of its
business on an “arms-length” basis.

 

(iii) The funds and assets of the Seller are not and will not be, commingled
with the funds of any other Person.

 

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Buyer and shall continue for so long as the
Purchased Assets are subject to this Agreement.

 

13. COVENANTS OF SELLER AND GUARANTOR

 

Each of Seller and each Guarantor, as applicable, hereby covenants with Buyer as
follows:

 

a. Defense of Title. Each of Seller and each Guarantor warrants and will defend
the right, title and interest of Buyer in and to all Collateral against all
adverse claims and demands.

 

b. No Amendment or Compromise. Without the prior written consent of the Buyer,
neither Seller, either Guarantor nor those acting on Seller’s or either
Guarantor’s behalf shall amend or modify, or waive any term or condition of, or
settle or compromise any claim in respect of, any item of the Purchased Assets,
any related rights or any of the Program Documents, provided that any

 

21



--------------------------------------------------------------------------------

such party may amend or modify a Loan if such amendment or modification does not
affect the amount or timing of any payment of principal or interest, extend its
scheduled maturity date, modify its interest rate, or constitute a cancellation
or discharge of its outstanding principal balance and does not materially and
adversely affect the security afforded by the real property, finishings,
fixtures, or equipment securing the Loan.

 

c. No Assignment. Except as permitted herein, neither Seller, NCMC nor any
servicer shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except pursuant to the Program Documents), any
of the Purchased Assets or any interest therein, provided that this Section
shall not prevent any of the following: any transfer of Purchased Assets in
accordance with the Program Documents; any Hedge Instruments for the related
Purchased Assets; any servicing arrangement between the Interim Servicer and
Seller or its Affiliates; and any forward purchase commitment or other types of
take out commitment for the Purchased Assets.

 

d. Servicing of Loans. Seller and each Guarantor shall cause the Interim
Servicer to service, or cause to be serviced, all Loans that are part of the
Purchased Assets in accordance with prudent servicing practices, pending any
delivery of such servicing to Buyer pursuant to this Agreement, employing at
least the same procedures and exercising the same care that Interim Servicer
customarily employs in servicing Loans for its own account. Seller shall notify
servicers of Buyer’s interest hereunder and Seller shall notify Buyer in writing
of the name and address of all servicers of Loans and shall identify each
servicer with respect to each Purchased Asset on a loan-by-loan basis. Buyer
shall have the right to approve each servicer and the form of all Servicing
Agreements or servicing side letter agreements. Seller shall cause each servicer
to hold or cause to be held all escrow funds collected with respect to such
Loans in customary custodial accounts and shall apply the same for the purposes
for which such funds were collected. Upon Buyer’s request, Seller shall provide
reasonably promptly to Buyer a letter addressed to and agreed to by each
servicer of Loans, in form and substance reasonably satisfactory to Buyer,
advising such servicer of such matters as Buyer may reasonably request relating
to the Loans. If Seller should discover that, for any reason whatsoever, Seller
or any entity responsible to Seller by contract for the administration and/or
servicing any such Loan has failed to perform fully Seller’s obligations under
the Program Documents or any of the obligations of such entities with respect to
the Purchased Assets, Seller shall promptly notify Buyer.

 

e. Preservation of Collateral: Collateral Value. Each of Seller and each
Guarantor shall do all things necessary to preserve the Collateral so that it
remains subject to a first priority perfected security interest hereunder.
Without limiting the foregoing, Seller and each Guarantor will comply with laws,
rules, regulations and other laws of any Governmental Authority applicable to
Seller or a Guarantor relating to the Collateral and cause the Collateral to
comply with all applicable laws, rules, regulations and other laws of any such
Governmental Authority. Neither Seller nor a Guarantor will allow any default by
Seller or either Guarantor to occur under any Collateral or any Program
Documents and Seller and each Guarantor shall fully perform or cause to be
performed when due all of its obligations under any Collateral or the Program
Documents.

 

f. Maintenance of Papers, Records and Files. Seller and each Guarantor shall
require, and Seller or either Guarantor shall build, maintain and have
available, a complete file in accordance with lending industry custom and
practice for each Purchased Asset. Seller or either Guarantor will maintain or
cause to be maintained all such Records not in the possession of Custodian in
good and complete condition in accordance with industry practices and preserve
them against loss.

 

22



--------------------------------------------------------------------------------

i) Seller and each Guarantor shall collect and maintain or cause to be collected
and maintained all Records relating to the Purchased Assets in accordance with
industry custom and practice, including those maintained pursuant to the
preceding subsection, and all such Records shall be in the possession of the
Custodian, the Interim Servicer, the Seller or a Guarantor unless Buyer
otherwise approves. Neither Seller nor a Guarantor will allow any such papers,
records or files that are an original or an only copy to leave Custodian’s
possession, except for individual items removed in connection with servicing a
specific Loan, in which event Seller or a Guarantor will obtain or cause to be
obtained a receipt from a financially responsible person for any such paper,
record or file.

 

ii) For so long as Buyer has an interest in or lien on any Purchased Asset,
Seller and each Guarantor will hold or cause to be held all related Records in
trust, as the custodian and bailee, for Buyer. Seller or Guarantor shall notify,
or cause to be notified, every other party holding any such Records of the
interests and liens granted hereby.

 

iii) Upon reasonable advance notice from Custodian or Buyer, Seller and each
Guarantor shall (x) make any and all such Records available to Custodian or
Buyer to examine any such Records, either by its own officers or employees, or
by agents or contractors, or both, and make copies of all or any portion
thereof, (y) permit Buyer or its authorized agents to discuss the affairs,
finances and accounts of Seller or either Guarantor with its respective chief
operating officer and chief financial officer and to discuss the affairs,
finances and accounts of Seller or either Guarantor with its independent
certified public accountants.

 

g. Financial Statements; Accountants’ Reports; Other Information. Seller and
each Guarantor shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Assets to Buyer. Seller and Guarantors shall furnish
or cause to be furnished to Buyer the following:

 

i) Financial Statements. (x) As soon as available and in any event within 90
days after the end of each fiscal year, the consolidated, audited balance sheets
of NCFC, Guarantors and Seller as of the end of each fiscal year of NCFC
(inclusive of NCMC and Seller), and the audited financial statements of income
and changes in equity of Guarantors and Seller, and the audited statement of
cash flows of NCFC (inclusive of NCMC and Seller), for such fiscal year and (y)
as soon as available and in any event within 45 days after the end of each
quarter (including the fourth quarter), the consolidated and consolidating,
unaudited balance sheets of NCFC (inclusive of NCMC and Seller) as of the end of
each quarter, and the unaudited financial statements of income and changes in
equity of NCFC (inclusive of NCMC and Seller), and the unaudited statement of
cash flows of NCFC (inclusive of NCMC and Seller), for the portion of the fiscal
year then ended, and (z) within 45 days after the end of each month, monthly
consolidated and unaudited financial statements of income and changes in equity
(and, to the extent available, cash flow statements) and balance sheets as
provided in clause (y), all of which have been prepared in accordance with GAAP
and certified by such NCFC’s, Guarantor’s and Seller’s, as

 

23



--------------------------------------------------------------------------------

applicable, chief financial officer in the form of a compliance certificate to
be delivered along with the above financial statements. Seller and each
Guarantor shall furnish or cause to be furnished to Buyer any other financial
information regarding a Guarantor and/or Seller reasonably requested by Buyer;

 

ii) Loan Data. Monthly reports in form and scope satisfactory to Buyer, setting
forth data regarding the performance of the Purchased Assets for the immediately
preceding month, and such other information as Buyer may reasonably request,
including, without limitation, all collections, delinquencies, losses and
recoveries related to the Purchased Assets, any other information regarding the
Purchased Assets reasonably requested by Buyer, the performance of any loans
serviced by or on behalf of each Interim Servicer and any other financial
information regarding the Guarantors reasonably requested by Buyer.

 

iii) Monthly Servicing Diskettes. On or before the second Business Day prior to
each Repurchase Date, or any other time at Buyer’s request, a Computer Medium
(or any other electronic transmission acceptable to Buyer) in a format
acceptable to Buyer containing such information with respect to the Purchased
Assets as Buyer may reasonably request upon reasonable prior notice.

 

iv) Certifications. NCMC shall execute and deliver, on behalf of the Seller, a
monthly certification substantially in the form of Exhibit A-1 attached hereto
and each Guarantor shall execute and deliver a quarterly certification
substantially in the form of Exhibit A-2 attached hereto.

 

h. Notice of Material Events. Each of Seller and each Guarantor shall promptly
inform Buyer in writing of any of the following:

 

i) any Default, Event of Default or default or breach by Seller or either
Guarantor of any other material obligation under any Program Document, or the
occurrence or existence of any event or circumstance that Seller or either
Guarantor with the passage of time expects to have a reasonable likelihood of
becoming an Event of Default;

 

ii) any material change in the insurance coverage required of Seller or either
Guarantor or any other Person pursuant to any Program Document, with copy of
evidence of same attached;

 

iii) any material dispute, litigation, investigation, proceeding or suspension
between Seller or a Guarantor, on the one hand, and any Governmental Authority
or any other Person on the other;

 

iv) any material adverse change in accounting policies or financial reporting
practices of Seller or a Guarantor;

 

v) the occurrence of any material employment dispute or licensing dispute and a
description of the strategy for resolving it; and

 

24



--------------------------------------------------------------------------------

vi) any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change with respect to
Seller or a Guarantor or a Material Adverse Effect.

 

i. Maintenance of Licenses. Each of Seller and each Guarantor shall maintain,
all licenses, permits or other approvals necessary for each of Seller and each
Guarantor to conduct its business and to perform its obligations under the
Program Documents, and each of Seller and each Guarantor shall conduct its
business strictly in accordance with applicable law.

 

j. Taxes. (i) All payments made by the Seller under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority thereof or
therein, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on the Buyer’s net income by the United States, a state, a
foreign jurisdiction under the laws of which the Buyer is organized or in which
its applicable lending office (“Excluded Taxes”), or any political subdivision
thereof, all of which shall be paid by the Seller for its own account not later
than the date when due. If the Seller is required by law or regulation to deduct
or withhold any taxes (other than Excluded Taxes) from or in respect of any
amount payable hereunder, it shall: (a) make such deduction or withholding; (b)
pay the amount so deducted or withheld to the appropriate Governmental Authority
not later than the date when due; (c) deliver to Buyer, promptly, original tax
receipts and other evidence satisfactory to Buyer of the payment when due of the
full amount of such taxes; and (d) pay to the Buyer such additional amounts as
may be necessary so that such Buyer receives, free and clear of all taxes, a net
amount equal to the amount it would have received under this Agreement, as if no
such deduction or withholding had been made.

 

(ii) The Seller shall pay and discharge or cause to be paid and discharged, when
due, all taxes, assessments and governmental charges or levies imposed upon it
or upon its income and profits or upon any of its property, real, personal or
mixed (including without limitation, the Purchased Assets) or upon any part
thereof, as well as any other lawful claims which, if unpaid, might become a
Lien upon such properties or any part thereof, except for any such taxes,
assessments and governmental charges, levies or claims as are appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are provided.

 

(iii) The Seller shall file on a timely basis (including any extensions) all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it.

 

k. Nature of Business. Neither Seller nor a Guarantor shall make any material
change in the nature of its business as carried on at the date hereof.

 

l. Limitation on Distributions. If a Default has occurred and is occurring,
neither Seller nor either Guarantor shall pay any dividends or distributions
with respect to any capital stock or other equity interests in Seller or either
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Seller or either Guarantor.

 

25



--------------------------------------------------------------------------------

m. Predatory Lending. Seller will comply with any and all requirements of any
federal, state or local predatory and abusive lending laws applicable to the
origination and servicing of mortgage loans, and Seller has and shall maintain
in its possession, available for the inspection of the Buyer or its designees,
and shall deliver to the Buyer or its designees, within a commercially
reasonable time period following a request therefor, evidence of compliance with
such requirements.

 

n. Merger of Guarantor. Neither Guarantor shall at any time, directly or
indirectly, (i) liquidate or dissolve or enter into any consolidation or merger
or be subject to a Change in Control without Buyer’s prior consent; (ii) form or
enter into any partnership, joint venture, syndicate or other combination which
would have a Material Adverse Effect; or (iii) make any Material Adverse Change
with respect to a Guarantor or such Guarantor’s Subsidiaries.

 

o. Insurance. Seller and each Guarantor will, and shall cause the Interim
Servicer to, obtain and maintain insurance with responsible companies in such
amounts and against such risks as are customarily carried by business entities
engaged in similar businesses similarly situated, and will furnish Buyer on
request full information as to all such insurance, and provide within fifteen
(15) days after receipt of such request the certificates or other documents
evidencing renewal of each such policy. Each Guarantor shall continue to
maintain coverage, for itself and its subsidiaries, that encompasses employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities), and computer
fraud in an aggregate amount of at least $1,000,000.

 

p. Affiliate Transaction. Neither Seller nor a Guarantor will at any time,
directly or indirectly, sell, lease or otherwise transfer any property or assets
to, or otherwise acquire any property or assets from, or otherwise engage in any
transactions with, any of their Affiliates unless the terms thereof are no less
favorable to such Seller or Guarantor, as applicable, than those that could be
obtained at the time of such transaction in an arm’s length transaction with a
Person who is not such an Affiliate.

 

q. Change of Fiscal Year. Neither Seller nor a Guarantor will at any time,
directly or indirectly, except upon ninety (90) days’ prior written notice to
Buyer, change the date on which such Seller’s or a Guarantor’s fiscal year
begins from such Seller’s or a Guarantor’s current fiscal year beginning date.

 

r. Delivering of Servicing Rights. With respect to the Servicing Rights of each
Loan, Seller and Guarantors shall deliver such Servicing Rights to the designee
of Buyer, within 75 days of a Purchase Date, unless otherwise stated in writing
by Buyer; provided that on each Repurchase Date that is subject to a new
Transaction, such delivery requirement is deemed restated for such new
Transaction (and the immediately preceding delivery requirement is deemed to be
rescinded) in the absence of directions to the contrary from Buyer, and a new
75-day period is deemed to commence as of such Repurchase Date. The Seller’s and
Guarantors’ transfer of the Servicing Rights under this Section shall be in
accordance with customary standards in the industry.

 

s. Underwriting Guidelines. NCMC shall not permit any material modifications to
be made to the Underwriting Guidelines without the prior consent of the Buyer
(such consent not to be unreasonably withheld). NCMC agrees to deliver to Buyer
copies of NCMC’s Underwriting

 

26



--------------------------------------------------------------------------------

Guidelines in the event that any changes are made to the Underwriting Guidelines
following the Closing Date. Buyer shall not be required to purchase loans
originated pursuant to the revised Underwriting Guidelines until such revised
Underwriting Guidelines are approved in writing by Buyer in its reasonable
discretion. In the event that Buyer does not specifically approve any revisions
in writing, such revisions shall be deemed disapproved.

 

t. No Other Indebtedness. Without the prior written consent of the Buyer, the
Seller shall not incur any Indebtedness or guaranty the Indebtedness of any
other Person other than the Indebtedness incurred under the Program Documents.

 

u. Facility Fee. Seller agrees to pay to Buyer on the date of execution of this
Agreement, a facility fee in the amount of the Facility Fee Amount, such payment
to be made in United States dollars, in immediately available funds, without
deduction, set-off or counterclaim. The Buyer may, in its sole discretion, net
such commitment fee from the proceeds of any Purchase Price payable to the
Seller.

 

14. REPURCHASE DATE PAYMENTS/COLLECTIONS

 

On each Repurchase Date, Seller shall remit or shall cause to be remitted to
Buyer the Repurchase Price, together with any other Obligations then due and
payable.

 

15. REPURCHASE OF PURCHASED ASSETS, CHANGE OF LAW

 

a. Upon discovery by Seller or a Guarantor of a breach of any of the
representations and warranties set forth in Appendix A to the Custody Agreement,
Seller or a Guarantor shall give prompt written notice thereof to Buyer. Upon
any such discovery by Buyer, Buyer will notify Seller. It is understood and
agreed that the representations and warranties set forth in Appendix A to the
Custody Agreement shall survive delivery of the respective Loan Files to the
Custodian and shall inure to the benefit of Buyer. The fact that Buyer has
conducted or has failed to conduct any partial or complete due diligence
investigation in connection with its purchase of any Purchased Asset shall not
affect Buyer’s right to demand repurchase as provided under this Agreement. The
Seller shall within two (2) Business Days of the earlier of the Seller’s or a
Guarantor’s discovery or either Seller or a Guarantor receiving notice, with
respect to any Purchased Asset, of (i) any breach of a representation or
warranty contained in Appendix A to the Custody Agreement or (ii) any failure to
deliver any of the items required to be delivered as part of the Loan File
within the time period required for delivery pursuant to the Custody Agreement,
promptly cure such breach or delivery failure in all material respects. If
within two (2) Business Days after the earlier of Seller’s or a Guarantor’s
discovery of such breach or delivery failure or Seller or a Guarantor receiving
notice thereof that such breach or delivery failure has not been remedied by the
Seller, the Seller shall promptly upon receipt of written instructions from
Buyer, at Buyer’s option, either (i) purchase such Purchased Asset at a purchase
price equal to the Repurchase Price with respect to such Purchased Asset by wire
transfer to the account designated by Buyer, or (ii) transfer comparable
Substitute Assets to Buyer, as provided in Section 16 hereof.

 

b. If Buyer determines that the introduction of, any change in, or the
interpretation or administration of any requirement of law has made it unlawful
or commercially impracticable to engage in any Transactions with a Pricing Rate
based on LIBOR, then Seller (i) shall, upon its

 

27



--------------------------------------------------------------------------------

receipt of notice of such fact and demand from Buyer (with a copy of such notice
to Custodian), repurchase the Purchased Assets subject to the Transaction on the
next succeeding Business Day and, at Seller’s election, concurrently enter into
a new Transaction with Buyer with a Pricing Rate based on the Prime Rate plus
the margin set forth in the Side Letter as part of the Pricing Rate and (ii) may
elect, by giving notice to Buyer and Custodian, that all new Transactions shall
have Pricing Rates based on the Prime Rate plus such margin.

 

c. If Buyer determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has or would have the
effect of reducing the rate of return on Buyer’s capital or on the capital of
any Affiliate of Buyer as a consequence of such Change in Law or change in
accounting rules on this Agreement, then from time to time Seller will
compensate Buyer or Buyer’s Affiliate, as applicable, for such reduced rate of
return suffered as a consequence of such Change in Law or change in accounting
rules on terms similar to those imposed by Buyer on its other similarly affected
customers. Buyer shall provide Seller with prompt notice as to any Change in Law
or change in accounting rules. Notwithstanding any other provisions in this
Agreement, in the event of any such Change in Law or change in accounting rules
Seller will have the right to terminate all Transactions then outstanding
without any prepayment penalty as of a date selected by Seller, which date shall
be prior to the then applicable Repurchase Date and which date shall thereafter
for all purposes hereof be deemed to be the Repurchase Date and Seller shall be
entitled to a pro rata refund of the Facility Fee, which refund shall equal the
Facility Fee Amount, multiplied by a fraction, the numerator of which shall be
the number of days remaining in the facility under this Agreement and the
denominator of which shall be 360.

 

16. SUBSTITUTION

 

Seller may, subject to agreement with and acceptance by Buyer, substitute other
assets which are substantially the same as the Purchased Assets (the “Substitute
Assets”) for any Purchased Assets. Such substitution shall be made by transfer
to Buyer of such other Substitute Assets and transfer to Seller of such
Purchased Assets. After substitution, the Substitute Assets shall be deemed to
be Purchased Assets.

 

17. REPURCHASE TRANSACTIONS

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Assets with a counterparty of Buyer’s choice, in all cases
subject to Buyer’s obligation to reconvey the Purchased Assets (and not
substitutes therefor) on the Repurchase Date. In the event Buyer engages in a
repurchase transaction with any of the Purchased Assets or otherwise pledges or
hypothecates any of the Purchased Assets, Buyer shall have the right to assign
to Buyer’s counterparty any of the applicable representations or warranties in
Appendix A to the Custody Agreement and the remedies for breach thereof, as they
relate to the Purchased Assets that are subject to such repurchase transaction.

 

18. EVENTS OF DEFAULT

 

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

 

a. Seller fails to transfer the Purchased Assets to Buyer on the applicable
Purchase Date (provided Buyer has tendered the related Purchase Price);

 

28



--------------------------------------------------------------------------------

b. Seller either fails to repurchase the Purchased Assets on the applicable
Repurchase Date or fails to perform its obligations under Section 6;

 

c. either Seller or a Guarantor shall fail to perform, observe or comply with
any other material term, covenant or agreement contained in the Program
Documents (other than Appendix A to the Custody Agreement) and such failure is
not cured within the time period expressly provided or, if no such cure period
is provided, within three (3) Business Days of the earlier of (i) such party’s
receipt of written notice from Buyer or Custodian of such breach or (ii) the
date on which such party obtains notice or knowledge of the facts giving rise to
such breach;

 

d. any representation or warranty made by Seller or a Guarantor (or any of
Seller’s or a Guarantor’s officers) in the Program Documents or in any other
document delivered in connection therewith (other than the representations or
warranties in Appendix A to the Custody Agreement) shall have been incorrect or
untrue in any material respect when made or repeated or deemed to have been made
or repeated;

 

e. Seller, a Guarantor, or any of Seller’s or a Guarantor’s Subsidiaries shall
fail (i) to pay any of Seller’s, a Guarantor’s, or Seller’s or a Guarantor’s
Subsidiaries’ Indebtedness (aggregating in excess of $10,000,000 with respect to
a Guarantor or a Guarantor and its Subsidiaries, taken as a whole), or any
interest or premium thereon when due (whether by scheduled maturity, requirement
prepayment, acceleration, demand or otherwise), or (ii) to make any payment when
due under Seller’s, a Guarantor’s, or Seller’s or a Guarantor’s Subsidiaries’
Guarantee of another person’s Indebtedness for borrowed money, and, in either
case, such failure shall entitle any related counterparty to declare any such
Indebtedness or Guarantee to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof;

 

f. a custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for Seller, a Guarantor or any of Seller’s or a Guarantor’s
Subsidiaries, or of any of Seller’s, a Guarantor’s or their respective Property
(as a debtor or creditor protection procedure), is appointed or takes possession
of such property; or Seller, a Guarantor or any of Seller’s or a Guarantor’s
Subsidiaries generally fails to pay Seller’s, a Guarantor’s or Seller’s or a
Guarantor’s Subsidiaries’ debts as they become due; or Seller, a Guarantor or
any of Seller’s or a Guarantor’s Subsidiaries is adjudicated bankrupt or
insolvent; or an order for relief is entered under the Federal Bankruptcy Code,
or any successor or similar applicable statute, or any administrative insolvency
scheme, against Seller, a Guarantor or any of Seller’s or a Guarantor’s
Subsidiaries; or any of Seller’s, a Guarantor’s or Seller’s or a Guarantor’s
Subsidiaries’ Property is sequestered by court or administrative order; or a
petition is filed against Seller, a Guarantor or any of Seller’s or a
Guarantor’s Subsidiaries under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, moratorium, delinquency or
liquidation law of any jurisdiction, whether now or subsequently in effect;

 

29



--------------------------------------------------------------------------------

g. Seller, a Guarantor or any of Seller’s or a Guarantor’s Subsidiaries files a
voluntary petition in bankruptcy, seeks relief under any provision of any
bankruptcy, reorganization, moratorium, delinquency, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction whether
now or subsequently in effect; or consents to the filing of any petition against
it under any such law; or consents to the appointment of or taking possession by
a custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official for Seller, a Guarantor or any of Seller’s or a Guarantor’s
Subsidiaries, or of all or any part of Seller’s, a Guarantor’s or Seller’s or a
Guarantor’s Subsidiaries’ Property; or makes an assignment for the benefit of
Seller, a Guarantor or Seller’s or a Guarantor’s Subsidiaries’ creditors;

 

h. any final, nonappealable judgment or order for the payment of money in excess
of $2,500,000 is rendered against Seller, a Guarantor or any of Seller’s or a
Guarantor’s Subsidiaries and remains undischarged or unsatisfied after the
passage of 30 days following the date on which it is entered;

 

i. any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller, a Guarantor or any of Seller’s or a
Guarantor’s Subsidiaries, or shall have taken any action to displace the
management of Seller, a Guarantor or any of Seller’s or a Guarantor’s
Subsidiaries or to curtail its authority in the conduct of the business of
Seller, a Guarantor or any of Seller’s or a Guarantor’s Subsidiaries, or takes
any action in the nature of enforcement to remove, limit or restrict the
approval of Seller, a Guarantor or any of Seller’s or a Guarantor’s Subsidiaries
as an issuer, buyer or a seller/servicer of Loans or securities backed thereby;

 

j. Reserved.

 

k. Seller, a Guarantor or any of Seller’s or a Guarantor’s Subsidiaries shall
default under, or fail to perform as requested under, or shall otherwise breach
the material terms of any instrument, agreement or contract relating to
Indebtedness (aggregating in excess of $10,000,000 with respect to a Guarantor
or a Guarantor and its Subsidiaries, taken as a whole), and such default,
failure or breach shall entitle any counterparty to declare such Indebtedness to
be due and payable prior to the maturity thereof;

 

l. in the reasonable good faith judgment of Buyer, any Material Adverse Change
shall have occurred with respect to Seller, a Guarantor or any of Seller’s or a
Guarantor’s Subsidiaries, taken as a whole;

 

m. Either Seller or a Guarantor shall admit in writing its inability to, or
intention not to, perform any of such Seller’s or a Guarantor’s respective
material Obligations;

 

n. Except as expressly permitted in this Agreement, Seller or a Guarantor
dissolves, merges or consolidates with another entity, or sells, transfers, or
otherwise disposes of a material portion of such Seller’s or a Guarantor’s (as
applicable) business or assets unless Buyer’s written consent is given;

 

30



--------------------------------------------------------------------------------

o. This Agreement shall for any reason cease to create a valid, first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets or Collateral purported to be covered hereby;

 

p. Either Seller’s or a Guarantor’s audited annual financial statements or the
notes thereto or other opinions or conclusions stated therein shall be qualified
or limited by reference to the status of such Seller or a Guarantor as a “going
concern” or a reference of similar import or shall indicate that either
Guarantor has a negative net worth or is insolvent;

 

q. Any of the following shall have occurred without the prior written approval
by Buyer: a Change of Control of Seller or a Guarantor or Guarantor or the
election of a Guarantor to become a REIT; which in each case has not been
approved in writing by Buyer.

 

r. At the end of any financial quarter, the ratio of NCMC’s Total Liabilities to
Adjusted Tangible Net Worth is greater than 10:1; or at the end of any financial
quarter, the ratio of NCFC’s Total Liabilities to Adjusted Tangible Net Worth is
greater than 10:1; or at the end of any financial quarter, the ratio of NCFC’s
Total Adjusted Liabilities to Adjusted Tangible Net Worth is greater than 12:1;

 

s. At the end of any financial quarter, the Adjusted Tangible Net Worth of NCMC
is less than the sum of (i) 85% of its Adjusted Tangible Net Worth as of
December 31, 2003, plus (ii) 90% of all capital contributions following December
31, 2003, plus (iii) 50% of its positive net income as of December 31, 2003; or
at the end of any financial quarter, the Adjusted Tangible Net Worth of NCFC is
less than the sum of (i) 85% of its Adjusted Tangible Net Worth as of December
31, 2003, plus (ii) 90% of all capital contributions following December 31,
2003, plus (iii) 50% of its positive net income as of December 31, 2003;

 

t. Buyer shall reasonably request information regarding the financial well-being
of Seller or either Guarantor and such information shall not have been provided
within five (5) Business Days of such request;

 

u. At the end of any month, NCMC fails to maintain at least $30,000,000 of
Liquid Assets;

 

v. At the end of any financial quarter, the ratio of NCFC’s Total Non-Warehouse
Debt to Adjusted Tangible Net Worth is greater than 0.50:1.0;

 

w. At the end of any financial quarter, the net income of NCFC (determined in
accordance with GAAP) over the four most recent financial quarters from any date
of determination is less than $1;

 

x. At the end of any financial quarter, the Interest Coverage Ratio of NCFC is
less than 1.25;

 

y. An Event of Default shall have occurred and is continuing under any of the
other Program Documents, including but not limited to Servicer’s failure to
perform, observe or comply with any material term, covenant or agreement
contained in the Servicing Side Letter;

 

31



--------------------------------------------------------------------------------

z. Any material amendment is made to the Underwriting Guidelines which was not
previously approved in writing by Buyer;

 

aa. After such time as a Guarantor has elected to be treated as a REIT, the
failure of such Guarantor to continue to be (i) qualified as a REIT as defined
in Section 856 of the Code and (ii) entitled to a dividend paid deduction under
Section 857 of the Code with respect to dividends paid by it with respect to
each taxable year for which it claims a deduction on its Form 1120 - REIT filed
with the United States Internal Revenue Service for such year, or the entering
into by a Guarantor of any material “prohibited transactions” as defined in
Sections 857(b) and 856(c) of the Code; and

 

bb. After such time as a Guarantor has elected to be treated as a REIT, the
failure of such Guarantor to satisfy any of the following asset or income tests
and Buyer has delivered notice of an Event of Default to such Guarantor with
respect thereto:

 

(i) At the close of each taxable year, at least 75 percent of such Guarantor’s
gross income consists of (i) “rents from real property” within the meaning of
Section 856(c)(3)(A) of the Code, (ii) interest on obligations secured by
mortgages on real property or on interests in real property, within the meaning
of Section 856(c)(3)(B) of the Code, (iii) gain from the sale or other
disposition of real property (including interests in real property and interests
in mortgages on real property) which is not property described in Section
1221(a)(1) of the Code, within the meaning of Section 856(c)(3)(C) of the Code,
(iv) dividends or other distributions on, and gain (other than gain from
“prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii) of the
Code) from the sale or other disposition of, transferable shares (or
transferable certificates of beneficial interest) in other qualifying REITs
within the meaning of Section 856(d)(3)(D) of the Code, and (v) amounts
described in Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code.

 

(ii) At the close of each taxable year, at least 95 percent of such Guarantor’s
gross income consists of (i) the items of income described in paragraph 1 hereof
(other than those described in Section 856(c)(3)(I) of the Code), (ii) gain
realized from the sale or other disposition of stock or securities which are not
property described in Section 1221(a)(1) of the Code, (iii) interest, (iv)
dividends, and (v) income derived from payments to the Guarantor on interest
rate swap or cap agreements, options, futures contracts, forward rate agreements
and other similar financial instruments entered into to reduce the interest rate
risks with respect to any indebtedness incurred or to be incurred to acquire or
carry real estate assets, or gain from the sale or other disposition of such an
investment as described in section 856(c)(5)(G), in each case within the meaning
of Section 856(c)(2) of the Code.

 

(iii) At the close of each quarter of the Guarantor’s taxable year, at least 75
percent of the value of such Guarantor’s total assets (as determined in
accordance with Treasury Regulations Section 1.856-2(d)) has consisted of and
will consist of real estate assets within the meaning of Sections 856(c)(4) and
856(c)(5)(B) of the Code, cash and cash items (including receivables which arise
in the ordinary course of the Guarantor’s operations, but not including
receivables purchased from another person), and Government Securities.

 

(iv) At the close of each quarter of each of the Guarantor’s taxable years, (a)
not more than 25 percent of the Guarantor’s total asset value will be
represented by securities (other than those

 

32



--------------------------------------------------------------------------------

described in paragraph 3), (b) not more than 20 percent of the Guarantor’s total
asset value will be represented by securities of one or more taxable REIT
subsidiaries, and (c) (i) not more than 5 percent of the value of the
Guarantor’s total assets will be represented by securities of any one issuer
(other than Government Securities and securities of taxable REIT subsidiaries),
and (ii) the Guarantor will not hold securities possessing more than 10 percent
of the total voting power or value of the outstanding securities of any one
issuer (other than Government Securities, securities of taxable REIT
subsidiaries, and securities of a qualified REIT subsidiary within the meaning
of Section 856(i) of the Code).

 

It is understood and agreed that any default, cure or notice period provided for
in the Program Documents may be accelerated by Buyer unilaterally upon Buyer’s
or Agent’s reasonable determination that it is reasonable to do so under the
circumstances, with due consideration to the volatility of markets, the
seriousness of any Defaults and the perceived risk to Buyer of delay.

 

19. REMEDIES

 

Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 18(f) or (g) hereof), shall have any or all
of the following rights and remedies, which may be exercised by Buyer:

 

a. The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled).

 

b. Seller’s obligations hereunder to repurchase all Purchased Assets at the
Repurchase Price therefor on the Repurchase Date in such Transactions shall
thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be remitted to and retained by Buyer and
applied to the aggregate Repurchase Prices and any other amounts owing by Seller
hereunder; Seller and Guarantors shall immediately deliver to Buyer or its
designee any and all Records relating to the Purchased Assets subject to such
Transaction then in Seller’s and Guarantor’s possession and/or control; and all
right, title and interest in and entitlement to such Purchased Assets and
Servicing Rights thereon shall be deemed transferred to Buyer.

 

Buyer may (A) sell, on or following the Business Day following the date on which
the Repurchase Price became due and payable pursuant to Section 19(b) without
notice or demand of any kind, at a public or private sale and at such price or
prices as Buyer may reasonably deem satisfactory any or all Purchased Assets or
(B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Assets, to give Seller credit for such Purchased Assets in an amount
equal to the Market Value of the Purchased Assets against the aggregate unpaid
Repurchase Price and any other amounts owing by Seller hereunder. The Seller
shall remain liable to the Buyer for any amounts that remain owing to Buyer
following a sale or credit under the preceding sentence. The proceeds of any
disposition of Purchased Assets shall be applied first, to the reasonable costs
and expenses incurred by Buyer in connection with or as a result of an Event of
Default; second, to Breakage Costs, costs of cover and/or related hedging
transactions; third, to the aggregate Repurchase Prices; and fourth, to all
other Obligations.

 

33



--------------------------------------------------------------------------------

The parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the underlying Purchased Assets does
not require a public purchase or sale and that a good faith private purchase or
sale shall be deemed to have been made in a commercially reasonable manner.
Accordingly, Buyer may elect the time and manner of liquidating any Purchased
Asset and nothing contained herein shall obligate Buyer to liquidate any
Purchased Asset on the occurrence of an Event of Default or to liquidate all
Purchased Assets in the same manner or on the same Business Day or constitute a
waiver of any right or remedy of Buyer. Notwithstanding the foregoing, the
parties to this Agreement agree that the Transactions have been entered into in
consideration of and in reliance upon the fact that all Transactions hereunder
constitute a single business and contractual obligation and that each
Transaction has been entered into in consideration of the other Transactions.

 

In addition to its rights hereunder, Buyer shall have the right to proceed
against any of Seller’s assets which may be in the possession of Buyer, any of
Buyer’s Affiliates or its designee (including the Custodian), including the
right to liquidate such assets and to set-off the proceeds against monies owed
by Seller to Buyer pursuant to this Agreement. Buyer may set off cash, the
proceeds of the liquidation of the Purchased Assets and Additional Purchased
Assets, any other Collateral or its proceeds and all other sums or obligations
owed by Buyer to Seller against all of Seller’s Obligations to Buyer, whether
under this Agreement, under a Transaction, or under any other agreement between
the parties, or otherwise, whether or not such Obligations are then due, without
prejudice to Buyer’s right to recover any deficiency.

 

The Buyer shall have the right to obtain physical possession of the Records and
all other files of the Seller relating to the Purchased Assets and all documents
relating to the Purchased Assets which are then or may thereafter come into the
possession of the Seller or any third party acting for the Seller and the Seller
shall deliver to the Buyer such assignments as the Buyer shall request.

 

Buyer may direct all Persons servicing the Purchased Assets to take such action
with respect to the Purchased Assets as Buyer determines appropriate.

 

Each of Seller and each Guarantor shall cause all sums received by it with
respect to the Purchased Assets to be deposited with Custodian (or such other
Person as Buyer may direct) after receipt thereof.

 

Buyer shall without regard to the adequacy of the security for the Obligations,
be entitled to the appointment of a receiver by any court having jurisdiction,
without notice, to take possession of and protect, collect, manage, liquidate,
and sell the Purchased Assets and any other Collateral or any portion thereof,
collect the payments due with respect to the Purchased Assets and any other
Collateral or any portion thereof, and do anything that Buyer is authorized
hereunder to do. Seller shall pay all costs and expenses incurred by Buyer in
connection with the appointment and activities of such receiver.

 

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might

 

34



--------------------------------------------------------------------------------

otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives, to the extent permitted by law, any defense Seller might
otherwise have to the Obligations, arising from use of nonjudicial process,
enforcement and sale of all or any portion of the Purchased Assets and any other
Collateral or from any other election of remedies. Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s length.

 

In addition to all the rights and remedies specifically provided herein, Buyer
shall have all other rights and remedies provided by applicable federal, state,
foreign, and local laws, whether existing at law, in equity or by statute
including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code

 

Upon the occurrence of an Event of Default, Buyer shall have, except as
otherwise expressly provided in this Agreement, Buyer shall have the right to
exercise any of its rights and/or remedies without presentment, demand, protest
or further notice of any kind other than as expressly set forth herein, all of
which are hereby expressly waived by Seller.

 

Seller hereby authorizes Buyer, at Seller’s expense, to file such financing
statement or statements relating to the Purchased Assets and the Collateral
without Seller’s signature thereon as Buyer at its option may deem appropriate,
and appoints Buyer as Seller’s attorney-in-fact to execute any such financing
statement or statements in Seller’s name and to perform all other acts which
Buyer deems appropriate to perfect and continue the lien and security interest
granted hereby and to protect, preserve and realize upon the Purchased Assets
and the Collateral, including, but not limited to, the right to endorse notes,
complete blanks in documents and execute assignments on behalf of Seller as its
attorney-in-fact. This power of attorney is coupled with an interest and is
irrevocable without Buyer’s consent.

 

20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

 

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document. Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as it so desires, and may thereafter at any time and from time to time
exercise any other remedy or remedies.

 

21. USE OF EMPLOYEE PLAN ASSETS

 

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.

 

35



--------------------------------------------------------------------------------

22. INDEMNITY

 

a. Each of Seller and each Guarantor agrees to pay on demand (i) all reasonable
out-of-pocket costs and expenses of Buyer in connection with the preparation,
execution, delivery, modification, administration and amendment of the Program
Documents (including, without limitation, (A) all collateral review and UCC
search and filing fees and expenses and (B) the reasonable fees and expenses of
counsel for Buyer with respect to advising Buyer as to its rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under this Agreement, with respect to negotiations with Seller or
Guarantor or with other creditors of Seller or a Guarantor or any of their
Subsidiaries arising out of any Default or any events or circumstances that may
rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto) and (ii) all costs and expenses of Buyer in connection with the
enforcement of this Agreement (including any waivers), whether in any action,
suit or litigation, any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally (including, without limitation, the
reasonable fees and expenses of counsel for Buyer) whether or not the
transactions contemplated hereby are consummated.

 

b. Each of Seller and each Guarantor agrees to indemnify and hold harmless Buyer
and each of its respective Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
(and will reimburse each Indemnified Party as the same is incurred) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or other proceeding (whether or
not such Indemnified Party is a party thereto) relating to, resulting from or
arising out of any of the Program Documents and all other documents related
thereto, any breach of a representation or warranty of Seller or a Guarantor or
Seller’s or a Guarantor’s officer in this Agreement or any other Program
Document, and all actions taken pursuant thereto) (i) the Transactions, the
actual or proposed use of the proceeds of the Transactions, this Agreement or
any of the transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition, (ii) the actual or alleged violation of any
federal, state, municipal or local predatory lending laws, or (iii) the actual
or alleged presence of hazardous materials on any Property or any environmental
action relating in any way to any Property, except to the extent such claim,
damage, class, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct or is the result of a claim made
by Seller or a Guarantor against the Indemnified Party, and Seller or a
Guarantor is ultimately the successful party in any resulting litigation or
arbitration. Each of Seller and each Guarantor also agrees not to assert any
claim against Buyer or any of its Affiliates, or any of their respective
officers, directors, employees, attorneys and agents, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Program Documents, the actual or proposed use of
the proceeds of the Transactions, this Agreement or any of the transactions
contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS
EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

c. Without limitation on the provisions of Section 4, if any payment of the
Repurchase

 

36



--------------------------------------------------------------------------------

Price of any Transaction is made by Seller other than on the then scheduled
Repurchase Date thereto as a result of an acceleration of the Repurchase Date
pursuant to Section 19 or for any other reason, Seller shall, except as
otherwise provided in Sections 15(c) and 24, upon demand by Buyer, pay to Buyer
any Breakage Costs incurred as of a result of such payment.

 

d. If Seller fails to pay when due any costs, expenses or other amounts payable
by it under this Agreement, including, without limitation, reasonable fees and
expenses of counsel and indemnities, such amount may be paid on behalf of Seller
by Buyer, in its sole discretion and Seller shall remain liable for any such
payments to Buyer. No such payments to Buyer shall be deemed a waiver of any of
Buyer’s rights under the Program Documents.

 

e. Without prejudice to the survival of any other agreement of Seller hereunder,
the covenants and obligations of Seller contained in this Section shall survive
the payment in full of the Repurchase Price and all other amounts payable
hereunder and delivery of the Purchased Assets by Buyer against full payment
therefor.

 

23. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

 

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Assets as a result of restrictions upon Buyer or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Assets shall be disposed of in the event of any
disposition pursuant hereto.

 

24. REIMBURSEMENT

 

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Seller’s obligation.
Seller agrees to pay, with interest at the Default Rate, to the extent that an
Event of Default has occurred, the reasonable out-of-pocket expenses and
reasonable attorneys’ fees incurred by Buyer and/or Custodian in connection with
the preparation, enforcement (including any waivers), administration and
amendments of the Program Documents (regardless of whether a Transaction is
entered into hereunder), the taking of any action, including a Guarantor action,
required or permitted to be taken by Buyer (without duplication to Buyer) and/or
Custodian pursuant thereto, any “due diligence” or loan agent reviews conducted
by Buyer or on its behalf or by refinancing or restructuring in the nature of a
“workout.” If Buyer determines that, due to the introduction of, any change in,
or the compliance by Buyer with (i) any eurocurrency reserve requirement or (ii)
the interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to Buyer in engaging in the present
or any future Transactions, then Seller agrees to pay to Buyer, from time to
time, upon demand by Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by Buyer to compensate Buyer for such increased
costs. Notwithstanding any other provisions in this Agreement, in the event of
any such change in the eurocurrency reserve requirement or the interpretation of
any law, regulation or any guideline or request from any central bank or other
Governmental Authority, Seller will have the right to terminate all Transactions
then outstanding as of a date selected by Seller (without the payment by Seller
of any prepayment penalty or Breakage Costs), which date shall be prior to the

 

37



--------------------------------------------------------------------------------

applicable Repurchase Date and which date shall thereafter for all purposes
hereof, be deemed to be the Repurchase Date. In addition, Buyer shall promptly
notify Seller if any events in clause (i) or (ii) of this Section 24 occur.

 

25. FURTHER ASSURANCES

 

Seller and Guarantors agree to do such further acts and things and to execute
and deliver to Buyer such additional assignments, acknowledgments, agreements,
powers and instruments as are reasonably required by Buyer to carry into effect
the intent and purposes of this Agreement, to perfect the interests of Buyer in
the Purchased Assets or to better assure and confirm unto Buyer its rights,
powers and remedies hereunder.

 

26. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

 

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements (including, without limitation, the Original Agreement) and
understandings between the parties relating to a sale and repurchase of
Purchased Assets and Additional Purchased Assets thereto, and it, together with
the other Program Documents, and the other documents delivered pursuant hereto
or thereto, contains the entire final agreement of the parties. No prior
negotiation, agreement, understanding or prior contract shall have any validity.

 

27. TERMINATION

 

This Agreement shall remain in effect until the earlier of (i) May 10, 2005 or
(ii) at Buyer’s option upon the occurrence of an Event of Default (such date,
the “Termination Date”). However, no such termination shall affect Seller’s
outstanding obligations to Buyer at the time of such termination. Seller’s
obligations to indemnify Buyer pursuant to this Agreement shall survive the
termination hereof.

 

28. ASSIGNMENT

 

The Program Documents are not assignable by Seller. Buyer may from time to time
assign all or a portion of its rights and obligations under this Agreement and
the Program Documents; provided, however, that Buyer shall maintain, for review
by Seller upon written request, a register of assignees and a copy of an
executed assignment and acceptance by Buyer and assignee (“Assignment and
Acceptance”), specifying the percentage or portion of such rights and
obligations assigned. Upon such assignment, (a) such assignee shall be a party
hereto and to each Program Document to the extent of the percentage or portion
set forth in the Assignment and Acceptance, and shall succeed to the applicable
rights and obligations of Buyer hereunder, and (b) Buyer shall, to the extent
that such rights and obligations have been so assigned by it to either (i) an
Affiliate of Buyer which assumes the obligations of Buyer or (ii) to another
Person approved by Seller (such approval not to be unreasonably withheld) which
assumes the obligations of Buyer, be released from its obligations hereunder
accruing thereafter and under the Program Documents. Unless otherwise stated in
the Assignment and Acceptance, Seller shall continue to take directions solely
from Buyer unless otherwise notified by Buyer in writing. Buyer may distribute
to any prospective assignee any document or other information delivered to Buyer
by Seller. Notwithstanding any assignment by Buyer pursuant to this Section 28,
Buyer shall remain liable as to the Transactions.

 

38



--------------------------------------------------------------------------------

29. AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by each Guarantor, Seller and Buyer, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

30. SEVERABILITY

 

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

31. BINDING EFFECT: GOVERNING LAW

 

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Seller may not assign
or transfer any of its rights or obligations under this Agreement or any other
Program Document without the prior written consent of Buyer. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

39



--------------------------------------------------------------------------------

32. CONSENT TO JURISDICTION

 

SELLER HEREBY WAIVES TRIAL BY JURY. SELLER HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE PERSONAL JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING
OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR PROCEEDING. SELLER
HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION SELLER MAY HAVE TO, NON-EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS. SELLER
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS AND COMPLAINT AND OTHER
PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY BUYER IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON
BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER SPECIFIED IN THIS SECTION 32 AND
TO SELLER’S ADDRESS SPECIFIED IN SECTION 35 OR SUCH OTHER ADDRESS AS SELLER
SHALL HAVE PROVIDED IN WRITING TO BUYER. NOTHING IN THIS SECTION 32 SHALL AFFECT
THE RIGHT OF THE BUYER TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST SELLER OR ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

 

33. SINGLE AGREEMENT

 

Seller, Guarantors and Buyer acknowledge that, and have entered hereinto and
will enter into each Transaction hereunder in consideration of and in reliance
upon the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller, Guarantors and Buyer each agree (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, and (ii) that payments, deliveries and other
transfers made by any of them in respect of any Transaction shall be deemed to
have been made in consideration of payments, deliveries and other transfer in
respect of any other Transaction hereunder, and the obligations to make any such
payments, deliveries and other transfers may be applied against each other and
netted.

 

34. INTENT

 

Seller and Buyer recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (“USC”) (except insofar as the Loans subject to such Transaction or the
term of such Transaction would render such definition inapplicable), a “forward
contract” as that term is defined in Section 101 of Title 11 of the USC, and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
USC (except insofar as the Loans subject to such Transaction or the term of such
Transaction would render such definition inapplicable).

 

40



--------------------------------------------------------------------------------

It is understood that Buyer’s right to liquidate the Purchased Assets delivered
to it in connection with the Transactions hereunder or to exercise any other
remedies pursuant to Section 19 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the USC.

 

Seller and Buyer acknowledge that it is their intent for purposes of U.S.
federal, state and local income and franchise taxes to treat each Transaction as
Indebtedness of the Seller that is secured by the Purchased Assets and that the
Purchased Assets are owned by the Seller in the absence of a Default by the
Seller. Seller and Buyer agree to such treatment and agree to take no other
action inconsistent with this treatment unless required by law.

 

35. NOTICES AND OTHER COMMUNICATIONS

 

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided, however, that a facsimile
transmission shall be deemed to be received when transmitted so long as the
transmitting machine has provided an electronic confirmation (without error
message) of such transmission and notices being sent by first class mail,
postage prepaid, shall be deemed to be received five (5) Business Days following
the mailing thereof. Any such notice shall be sent to a party at the address or
facsimile transmission number set forth below:

 

if to Seller:

 

New Century Funding A

c/o Christiana Bank & Trust Company

1314 King Street

Wilmington, Delaware 19801

Attention:         Corporate Trust Administration

 

with a copy to:

 

New Century Mortgage Corporation

as administrator of New Century Funding A

18400 Von Karman

Irvine, California 92612

Attention:           Stergios Theologides, Esq.

Telephone:         (949) 863-7243

Facsimile:          (949) 440-7033

 

if to NCMC:

 

New Century Mortgage Corporation

18400 Van Karman, Suite 1000

Irvine, California 92612

Attention:           Ralph Flick, Esq.

Telephone:         (949) 863-7243

Facsimile:          (949) 440-7033

 

41



--------------------------------------------------------------------------------

if to Buyer or Agent:

 

Bank of America, N.A.

TX1-492-66-01

901 Main Street, 66th Floor

Dallas, Texas 75202-3714

Attention:           Garrett Dolt

Telephone:         (214) 209-2664

Facsimile:           (214) 209-0338

 

with a copy to:

 

Attention:          Christopher Young

Telephone:        (704) 388-8403

Facsimile:         (704) 409-0593

 

or, for Transaction Notices and related documents:

 

Attention:           Jennifer Kovich

Telephone:         (704) 386-3614

Facsimile:         (704) 388-9211

 

as such address or number may be changed by like notice.

 

42



--------------------------------------------------------------------------------

36. CONFIDENTIALITY

 

This Agreement and its terms, provisions, supplements and amendments, and
transactions and notices hereunder, are proprietary to Buyer and Agent and shall
be held by Seller and each Guarantor (and Seller and Guarantors shall cause
Interim Servicer to hold it) in strict confidence and shall not be disclosed to
any third party without the consent of Buyer except for (i) disclosure to
Seller’s or a Guarantor’s direct and indirect parent companies, directors,
attorneys, agents or accountants, provided that such attorneys or accountants
likewise agree to be bound by this covenant of confidentiality or (ii)
disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii) disclosure to any approved Hedge Counterparty to the
extent necessary to obtain any Hedge Instrument hereunder or (iv) any
disclosures or filing required under Securities and Exchange Commission or state
securities’ laws; provided that neither the Seller nor any Guarantor shall file
the Side Letter with the Securities and Exchange Commission or state securities
office, unless otherwise agreed by Buyer in writing, and the Seller and
Guarantor agree to use best efforts not to file the terms of the Side Letter
with any such filing; provided, that in the case of (ii), (iii) and (iv), Seller
shall take reasonable actions to provide Buyer with prior written notice.
Notwithstanding anything herein to the contrary, each party (and each employee,
representative, or other agent of each party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. For this purpose, tax treatment and tax structure shall not include
(i) the identity of any existing of future party (or any Affiliate of such
Party) to this Agreement or (ii) any specific pricing information or other
commercial terms, including the amount of any fees, expenses, rates or payments
arising in connection with the transactions contemplated by this Agreement.

 

37. NO RECOURSE.

 

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Christiana Bank & Trust Company, not
individually or personally, but solely as trustee of the Seller, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Seller is made and intended not as a personal representation, undertaking and
agreement by Christiana Bank & Trust Company but is made and intended for the
purpose for binding only the Seller, (c) nothing herein contained shall be
construed as creating any liability on the Christiana Bank & Trust Company,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall the Christiana Bank & Trust Company
be personally liable for the payment of any indebtedness or expenses of the
Seller or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Seller under this side letter or
any other related documents.

 

[Signature Page Follows]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Guarantors and Buyer have caused their names to be
signed to this Amended and Restated Master Repurchase Agreement by their
respective officers thereunto duly authorized as of the Effective Date.

 

NEW CENTURY FUNDING A, as Seller

By:

  Christiana Bank & Trust Company, not in its individual capacity but solely as
trustee

By:

 

/S/ JAMES M. YOUNG

--------------------------------------------------------------------------------

Name:

 

James M. Young

Title:

 

Assistant Vice President

BANK OF AMERICA, N.A., as Buyer and

Agent, as applicable

By:

 

/S/ GARRETT DOLT

--------------------------------------------------------------------------------

Name:

 

Garrett Dolt

Title:

 

Principal

 

Acknowledged and Agreed:

 

NEW CENTURY MORTGAGE CORPORATION,

as Guarantor

 

By:

 

/S/ KEVIN CLOYD

--------------------------------------------------------------------------------

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President

NEW CENTURY FINANCIAL CORPORATION,

as Guarantor

By:

 

/S/ KEVIN CLOYD

--------------------------------------------------------------------------------

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President



--------------------------------------------------------------------------------

ANNEX I

 

BUYER ACTING AS AGENT

 

This Annex I forms a part of the Amended and Restated Master Repurchase
Agreement dated as of May 13, 2002, amended and restated to and including May
21, 2004 (the “Agreement”) between Bank of America, N.A. and New Century Funding
A. This Annex I sets forth the terms and conditions governing all transactions
in which a party selling assets or buying assets, as the case may be (“Agent”),
in a Transaction is acting as agent for one or more third parties (each, a
“Principal”). Capitalized terms used but not defined in this Annex I shall have
the meanings ascribed to them in the Agreement.

 

1. Additional Representations. Agent hereby makes the following representations,
which shall continue during the term of any Transaction: Principal has duly
authorized Agent to execute and deliver the Agreement on its behalf, has the
power to so authorize Agent and to enter into the Transactions contemplated by
the Agreement and to perform the obligations of Seller or Buyer, as the case may
be, under such Transactions, and has taken all necessary action to authorize
such execution and delivery by Agent and such performance by it.

 

2. Identification of Principals. Agent agrees (a) to provide the other party,
prior to the date on which the parties agree to enter into any Transaction under
the Agreement, with a written list of Principals for which it intends to act as
Agent (which list may be amended in writing from time to time with the consent
of the other party) and (b) to provide the other party, before the close of
business on the next business day after orally agreeing to enter into a
Transaction, with notice of the specific Principal or Principals for whom it is
acting in connection with such transaction. If (i) Agent fails to identify such
Principal or Principals prior to the close of business on such next business day
or (ii) the other party shall determine in its sole discretion any Principal or
Principals identified by Agent are not acceptable to it, the other party may
reject and rescind any Transaction with such Principal or Principals, return to
Agent any Purchased Assets or portion of the Purchase Price, as the case may be,
previously transferred to the other party and refuse any further performance
under such Transaction, and Agent shall immediately return to the other party
any portion of the Purchase Price or Purchased Assets, as the case may be,
previously transferred to Agent in connection with such Transaction; provided,
however, that (A) the other party shall promptly (and in any event within one
business day) notify Agent of its determination to reject and rescind such
Transaction and (B) to the extent that any performance was rendered by any party
under any Transaction rejected by the other party, such party shall remain
entitled to any Price Differential or other amounts that would have been payable
to it with respect to such performance if such Transaction had not been
rejected. The other party acknowledges that Agent shall not have any obligation
to provide it with confidential information regarding the financial status of
its Principals; Agent agrees, however, that it will assist the other party in
obtaining from Agent’s Principals such information regarding the financial
status of such Principals as the other party may reasonably request.

 

3. Limitation of Agent’s Liability. The parties expressly acknowledge that if
the representations of Agent under the Agreement, including this Annex I, are
true and correct in all material respects during the term of any Transaction and
Agent otherwise complies with the

 

Annex - 1



--------------------------------------------------------------------------------

provisions of this Annex I, then (a) Agent’s obligations under the Agreement
shall not include a guarantee of performance by its Principal or Principals;
provided that Agent shall remain liable for performance pursuant to Section 10
of the Agreement, and (b) the other party’s remedies shall not include a right
of setoff in respect of rights or obligations, if any, of Agent arising in other
transactions in which Agent is acting as principal.

 

4. Multiple Principals.

 

  (a) In the event that Agent proposes to act for more than one Principal
hereunder, Agent and the other party shall elect whether (i) to treat
Transactions under the Agreement as transactions entered into on behalf of
separate Principals or (ii) to aggregate such Transactions as if they were
transactions by a single Principal. Failure to make such an election in writing
shall be deemed an election to treat Transactions under the Agreement as
transactions on behalf of a single Principal.

 

  (b) In the event that Agent and the other party elect (or are deemed to elect)
to treat Transactions under the Agreement as transactions on behalf of separate
Principals, the parties agree that (i) Agent will provide the other party,
together with the notice described in Section 2(b) of this Annex I, notice
specifying the portion of each Transaction allocable to the account of each of
the Principals for which it is acting (to the extent that any such Transaction
is allocable to the account of more than one principal); (ii) the portion of any
individual Transaction allocable to each Principal shall be deemed a separate
Transaction under the Agreement; (iii) the margin maintenance obligations of
Seller under Section 6(a) of the Agreement shall be determined on a
Transaction-by-Transaction basis (unless the parties agree to determine such
obligations on a Principal-by-Principal basis); and (iv) Buyer’s and Seller’s
remedies under the Agreement upon the occurrence of an Event of Default shall be
determined as if Agent had entered into a separate Agreement with the other
party on behalf of each of its Principals.

 

  (c) In the event that Agent and the other party elect to treat Transactions
under the Agreement as if they were transactions by a single Principal, the
parties agree that (i) Agent’s notice under Section 2(b) of this Annex I need
only identify the names of its Principals but not the portion of each
Transaction allocable to each Principal’s account; (ii) the margin maintenance
obligations of Seller under Section 6(a) of the Agreement shall, subject to any
greater requirement imposed by applicable law, be determined on an aggregate
basis for all Transactions entered into by Agent on behalf of any Principal; and
(iii) Buyer’s and Seller’s remedies upon the occurrence of an Event of Default
shall be determined as if all Principals were a single Seller or Buyer, as the
case may be.

 

  (d) Notwithstanding any other provision of the Agreement (including, without
limitation, this Annex I), the parties agree that any Transactions by Agent on
behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Section 4(b) of this Annex I
(and all margin maintenance obligations of the parties shall be determined on a
Transaction-by-Transaction basis).

 

Annex - 2



--------------------------------------------------------------------------------

5. Interpretation of Terms. All references to “Seller” or “Buyer”, as the case
may be, in the Agreement shall, subject to the provisions of this Annex I
(including, among other provisions, the limitations on Agent’s liability in
Section 3 of this Annex 1), be construed to reflect that (i) each Principal
shall have, in connection with any Transaction or Transactions entered into by
Agent on its behalf, the rights, responsibilities, privileges and obligations of
a “Seller” or “Buyer”, as the case may be, directly entering into such
Transaction or Transactions with the other party under the Agreement, and (ii)
Agent’s Principal or Principals have designated Agent as their sole agent for
performance of Seller’s obligations to Buyer or Buyer’s obligations to Seller,
as the case may be, and for receipt of performance by Buyer of its obligations
to Seller or Seller of its obligations to Buyer, as the case may be, in
connection with any Transaction or Transactions under the Agreement (including,
among other things, as Agent for each Principal in connection with transfers of
Securities, cash or other property and as agent for giving and receiving all
notices under the Agreement). Both Agent and its Principal or Principals shall
be deemed “parties” to the Agreement and all references to a “party” or “either
party” in the Agreement shall be deemed revised accordingly.

 

Annex - 3



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF MONTHLY CERTIFICATION

 

I,                                         ,
                                         of New Century Mortgage Corporation, as
administrator of New Century Funding A (the “Company”), do hereby certify that
the Company is in compliance with all provisions and terms of the Amended and
Restated Master Repurchase Agreement, dated as of May 13, 2002, amended and
restated to and including May 21, 2004 by and between Bank of America, N.A. and
the Company.

 

IN WITNESS WHEREOF, I have signed this certificate and affixed the seal of the
Company Date:                      , 200    

 

NEW CENTURY MORTGAGE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

[SEAL]

 

I,                                         ,
                                         of the Company, do hereby certify that
                                         is the duly elected or appointed,
qualified and acting                                          of the Company,
and the signature set forth above is the genuine signature of such officer on
the date hereof.

 

Name: Title:

 

A - 1- 1



--------------------------------------------------------------------------------

EXHIBIT A-2

 

FORM OF QUARTERLY CERTIFICATION

 

I,                                         ,
                                         of [New Century Mortgage
Corporation][New Century Financial Corporation] (the “Company”), do hereby
certify that:

 

  (i) the Company is in compliance with all provisions and terms of the Amended
and Restated Master Repurchase Agreement, dated as of May 13, 2002, amended and
restated to and including May 21, 2004 (the “Repurchase Agreement”), by and
between Bank of America, N.A. (the “Buyer”), and New Century Funding A (the
“Seller”);

 

  (ii) the ratio of the Company’s Total Liabilities to Adjusted Tangible Net
Worth does not exceed [    :    ], pursuant to Section 18(r) of the Repurchase
Agreement [NCFC ONLY - and the ratio of the Company’s Total Adjusted Liabilities
to Adjusted Tangible Net Worth does not exceed [    :    ], pursuant to Section
18(r) of the Repurchase Agreement];

 

  (iii) the Adjusted Tangible Net Worth of the Company is not less than the sum
of (i) 85% of its Adjusted Tangible Net Worth as of December 31, 2003, plus (ii)
90% of all capital contributions following December 31, 2003, plus (iii) 50% of
its positive net income December 31, 2003;

 

  (iv) [NCMC only] Company maintained at least $30,000,000 of Liquid Assets as
of the end of each month pursuant to Section 18(u) of the Repurchase Agreement;

 

  (v) [NCFC only] the ratio of Company’s Total Non-Warehouse Debt to Adjusted
Tangible Net Worth does not exceed 0.5:1.0, pursuant to Section 18(u) of the
Repurchase Agreement;

 

  (vi) [NCFC only] the net income of Company (determined in accordance with
GAAP) over the four most previous fiscal quarters is not less than $1, pursuant
to Section 18(u) of the Repurchase Agreement;

 

  (vii) [NCFC only] Company maintained an Interest Coverage Ratio of at least
1.25;

 

  (viii) there have not been any material modifications to the Underwriting
Guidelines that have not been approved by the Buyer;

 

  (ix) NCMC is in compliance with all applicable predatory and abusive lending
laws applicable to the origination and servicing of the Mortgage Loans subject
to Transactions under the Repurchase Agreement and has in its possession,
available for inspection, evidence of compliance with such requirements and

 

  (ix) all additional modifications to the Underwriting Guidelines since the
date of the most recent disclosure to the Buyer of any modification to the
Underwriting Guidelines are set forth on the “grid-line” delivered in connection
herewith.

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Repurchase Agreement.

 

A - 2 - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this certificate and affixed the seal of the
Company.

 

Date:                     , 200    

 

Name:

Title:

 

[SEAL]

 

I,                                         ,
                                         of the Company, do hereby certify that
                         is the duly elected or appointed, qualified and acting
                         of the Company, and the signature set forth above is
the genuine signature of such officer on the date hereof.

 

Name:

Title:

 

A - 2 - 2